             Case 8-21-71095-ast       Doc 2      Filed 06/14/21         Entered 06/14/21 20:44:15




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


    In re:                                                         Chapter 11

    AMSTERDAM HOUSE CONTINUING CARE                                Case No. 21-_____ (___)
    RETIREMENT COMMUNITY, INC., 1

                             Debtor.



                     DECLARATION OF JAMES DAVIS IN SUPPORT OF THE
                  DEBTOR’S CHAPTER 11 PETITION AND FIRST DAY PLEADINGS

I, James Davis, hereby declare under penalty of perjury:

             1.      I am the President and Chief Executive Officer (“CEO”) of Amsterdam Continuing

Care Health System, Inc. (“ACCHS” or the “Member”) and Amsterdam House Continuing Care

Retirement Community, Inc. (“AHCCRC” or the “Debtor”). ACCHS is the sole member of the

Debtor. The Debtor, d/b/a The Amsterdam at Harborside (“The Harborside”), operates Nassau

County’s first and only continuing care retirement community (“CCRC”) licensed under Article 46

of the New York Public Health Law (“PHL”), which provides residents (“Residents”) with

independent living units, enriched housing and memory support services, comprehensive licensed

skilled nursing care, and related health, social, and quality of life programs and services.

             2.      The Debtor’s Board of Directors (the “Board”) oversees the organization’s

management and I report directly to the Board.

             3.      I have forty-eight (48) years of experience in long-term care, having served in

several administrative capacities at Goldwater Memorial Hospital, as the Executive Director of the

Ruth Taylor Geriatric and Rehabilitation Institute at the Westchester Medical Center, and for thirty-


1
 The last four digits of the Debtor’s federal tax identification number are 1764. The Debtor’s mailing address is 300
East Overlook, Port Washington, New York 11050.
                                                         1
       Case 8-21-71095-ast        Doc 2    Filed 06/14/21     Entered 06/14/21 20:44:15




three (33) years as the President and CEO of ACCHS, the Debtor, and other affiliates of ACCHS,

including Amsterdam Nursing Home Corporation (1992) in Manhattan. Over the years, I have

contributed frequently to the body of academic work on elder care and my work has been published

in The New York Medical Quarterly and Long-Term Care Forum, among other publications. I

have also spent considerable time and effort advancing the interests of not-for-profit providers

statewide, most particularly through LeadingAge New York (previously the New York Association

of Homes and Services for the Aging). I have served on many LeadingAge New York committees

and task forces as both a member and chair. I served as Chair of LeadingAge New York Services

for nine years, was a member of the LeadingAge House of Delegates for over five years, and in

2012 was awarded LeadingAge New York’s Lawrence E. Larson Award of Honor for contributions

to the field of aging services. I served as Vice Chair and as a member of the Board of Directors of

the Continuing Care Leadership Coalition (a/k/a CCLC), a trade association representing long-term

care facilities in the New York metropolitan area. I am a member of New York State’s Continuing

Care Retirement Communities Council appointed by the Governor. I have a bachelor’s degree in

economics and finance from the City College of New York, a master’s degree in hospital

administration from George Washington University, and am a licensed New York State Nursing

Home Administrator.

       4.       On the date hereof (the “Petition Date”), in order to consummate a comprehensive

restructuring and bond financing, the Debtor filed a voluntary petition for relief under chapter 11

of title 11 of the United States Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy Code”), in the

United States Bankruptcy Court for the Eastern District of New York, Central Islip Division (the

“Court”).




                                                 2
        Case 8-21-71095-ast        Doc 2     Filed 06/14/21   Entered 06/14/21 20:44:15




       5.       The Debtor remains in possession of its assets and manages its business as a debtor

in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

       6.       In my capacity as President and CEO, I am familiar with the Debtor’s day-to-day

operations, financial condition, business affairs, and books and records. I submit this declaration

(the “Declaration”) to assist the Court and other parties in interest in understanding the

circumstances that compelled the commencement of this chapter 11 case (the “Chapter 11 Case”),

and in support of (a) the Debtor’s petition for relief under chapter 11 the Bankruptcy Code, and (b)

the following motions filed by the Debtor contemporaneously herewith or shortly thereafter

(collectively, the “First Day Pleadings”):

               a.     Debtor’s Emergency Application for Appointment of Kurtzman Carson
        Consultants LLC as Claims and Noticing Agent for the Debtor Effective as of the Petition
        Date (the “KCC Retention Application”);

                b.    Debtor’s Emergency Motion for Entry of Interim and Final Orders (I)
        Prohibiting Utilities from Altering, Refusing, or Discontinuing Service, (II) Deeming the
        Utility Providers Adequately Assured of Future Performance, and (III) Establishing
        Procedures for Determining Requests for Additional Adequate Assurance (the “Utilities
        Motion”);

               c.      Debtor’s Emergency Motion for Entry of Interim and Final Orders (I)
        Authorizing the Debtor to (a) Pay Prepetition Wages, Salaries, Commissions, Employee
        Benefits, Prepetition Payroll Taxes, and Other Obligations, (b) Maintain Compensation
        and Benefits Programs, and Pay Related Administrative Obligations, and (c) Make Payroll
        Deductions, (II) Authorizing Applicable Banks and Other Financial Institutions to Honor
        and Process Related Checks and Transfers, and (III) Granting Related Relief (the
        “Employee Wages Motion”);

               d.      Debtor’s Emergency Motion for Entry of an Interim and Final Order (I)
        Authorizing the Debtor to Pay Certain Prepetition Taxes and Fees, (II) Authorizing
        Financial Institutions to Honor and Process Related Checks and Transfers, and (III)
        Granting Related Relief (the “Taxes Motion”);

               e.      Debtor’s Emergency Motion for Entry of Interim and Final Orders (I)
        Authorizing the Debtor to (a) Maintain Existing Insurance Policies and Pay All Insurance
        Obligations Arising Thereunder and (b) Renew, Revise, Extend, Supplement, Change or
        Enter into New Insurance Policies, and (II) Granting Certain Related Relief (the
        “Insurance Motion”);

                                                  3
        Case 8-21-71095-ast        Doc 2     Filed 06/14/21      Entered 06/14/21 20:44:15




               f.      Debtor’s Emergency Motion for Entry of an Order Authorizing the
        Implementation of Procedures to Maintain and Protect Confidential Resident Information
        (the “Resident Confidentiality Motion”);

               g.     Debtor’s Emergency Motion for Entry of an Order Authorizing Debtor to
        Continue Escrowing and Refunding Entrance Fees in the Ordinary Course of Business (the
        “Escrow Motion”);

               h.     Emergency Motion for Entry of Interim and Final Orders Authorizing (I)
        Continued Use of the Debtor’s Existing Cash Management System, (II) Maintenance of Its
        Existing Bank Accounts, (III) Continued Use of Its Existing Business Forms, and (IV) a
        Waiver of Certain Deposit and Investment Requirements in 11 U.S.C. § 345(b) and the
        UST Guidelines (the “Cash Management Motion”);

               i.     Debtor’s Emergency Motion for Interim and Final Orders (I) Authorizing
        the Debtor to Use the Cash Collateral of UMB Bank, N.A., as 2014 Bond Trustee; (II)
        Providing UMB Bank, N.A., as 2014 Bond Trustee, Adequate Protection; and (III)
        Modifying the Automatic Stay (the “Cash Collateral Motion”);

               j.     Debtor’s Emergency Motion for Entry of an Order Pursuant to Section
        333(a) of Bankruptcy Code and Bankruptcy Rule 2007.2 (I) Waiving the Appointment of
        Patient Care Ombudsman and (II) Allowing Debtor to Self-Report (the “Ombudsman
        Motion”); and

               k.     Debtor’s Emergency Motion for Entry of an Order Authorizing the Debtor
        to Assume the Plan Support Agreement (the “Plan Support Agreement Motion”);

               l.     Debtor’s Emergency Motion for Entry of an Order Establishing Certain
        Notice, Case Management and Administration Procedures and Omnibus Hearing Dates
        (the “Case Management Motion”);

               m.      Debtor's Emergency Application for an Order (a) Establishing Bar Dates
        Pursuant to Bankruptcy Rule 3003(c) and (b) Approving Form and Manner of Notice
        Thereof (the “Claims Bar Date Application”).

       7.       I am generally familiar with the contents of each First Day Pleading and believe

that the relief sought therein allows the Debtor to, among other things, fulfil its duties as debtor-in-

possession and minimize the disruption to the Debtor’s business operations that may be caused by

the commencement of this Chapter 11 Case. Additionally, I believe that the relief requested in the

First Day Pleadings is important to ensure that the Debtor can continue to deliver necessary care

and services to its residents as further described herein.


                                                   4
        Case 8-21-71095-ast         Doc 2    Filed 06/14/21      Entered 06/14/21 20:44:15




       8.       Capitalized terms used but not defined in this Declaration shall have the meanings

set forth in the relevant First Day Pleading. Except as otherwise indicated, all facts set forth in this

Declaration are based upon my personal knowledge, my review of relevant documents, my opinion

based upon my experience and knowledge of the Debtor’s operations and financial condition, and

information provided to me by management, advisors or other representatives of the Debtor. If

called as a witness, I would testify consistently with the facts set forth in this Declaration.

       9.       To familiarize the Court with the Debtor and the relief the Debtor seeks early in

this Chapter 11 Case, this Declaration is organized into two sections. Section I provides an

overview of the Debtor’s operations and capital structure. Section II sets forth the relevant facts in

support of each of the First Day Pleadings filed in connection with this Chapter 11 Case, which the

Debtor believes are critical to administering this Chapter 11 Case and preserving and maximizing

the value of the Debtor’s estate.

       10.      The purpose of this chapter 11 case is to implement a comprehensive balance sheet

restructuring and bond financing through a pre-negotiated chapter 11 plan (the “Plan”) that has been

negotiated at arm’s length between the Debtor, its sole member, the trustee to the Debtor’s

outstanding revenue bonds (including any successors, the “2014 Bond Trustee”) issued by the

Nassau County Industrial Development Agency (the “2014 Issuer”), and the holders of

approximately 73% of the principal amount outstanding of Series 2014 Bonds (as defined below)

(excluding accreted principal under the Series C Bonds) (as defined below) (the “Consenting

Holders”). Critically, the Debtor intends to assume all Residency Agreements (as defined below)

and Admissions Agreements (as defined below) for existing residents. The Plan as proposed allows

the Debtor to honor its existing Entrance Fee refund obligations to former residents and provides it

the ability to meet the future obligations to current and prospective residents. Entrance Fees paid

                                                    5
        Case 8-21-71095-ast          Doc 2      Filed 06/14/21       Entered 06/14/21 20:44:15




by Residents and Prospective Residents which signed their Residency Agreements or paid their

waitlist deposits on or after October 25, 2020, will be maintained in an escrow pending entry of an

order confirming the Plan, for the benefit of the Resident paying such Entrance Fees.

       11.       Accordingly, the Debtor intends for this Chapter 11 Case to be consensual and that

the Debtor will make a smooth transition into and out of chapter 11 as expeditiously as possible,

while minimizing any business disruption and impact on the Debtor’s daily operation of The

Harborside or on its Residents, general unsecured creditors, and vendors, among others.

       12.       I respectfully request this Court’s assistance in providing a swift exit from chapter

11 protection.

                                       PRELIMINARY STATEMENT 2

       13.       Incorporated in 2004, the Debtor is a New York not-for-profit corporation that has

built and operates The Harborside, a best-in-class senior living community which is situated on

approximately 8.9 acres in Port Washington, New York and is dedicated to giving its residents an

enriching lifestyle. The Harborside is Nassau County’s first and only continuing care retirement

community (“CCRC”) licensed under Article 46 of the PHL, and offers its senior residents a

continuum of care in a campus-style setting, providing living accommodations and related health

care and support services to a target market of seniors aged sixty-two (62) and older. The Debtor’s

sole corporate member is Amsterdam Continuing Care Health System, Inc. (“ACCHS” or the

“Member”), which is also a New York not-for-profit corporation.

       14.       Upon entering The Harborside, residents are provided spacious apartments and a

broad range of social and recreational activities creating an unmatched quality of life. As Residents

require additional assistance with everyday activities or health care services, they have access to


2
 All capitalized terms contained in this Preliminary Statement and not otherwise defined therein shall have the
meanings ascribed to them below.
                                                      6
        Case 8-21-71095-ast        Doc 2     Filed 06/14/21     Entered 06/14/21 20:44:15




assisted living, memory support, skilled nursing facilities and rehabilitation located on the same

campus. As their new home, the Residents of The Harborside have entrusted their health, safety,

and well-being to AHCCRC for the duration of their lives.

       15.       For many seniors, moving into a CCRC is an attractive option for them and their

families because it minimizes the burdens and costs associated with the aging process and ensures

that they can remain in place if their medical needs change. These seniors will often sell their

homes, liquidate significant assets and/or invest a significant portion of their life savings to become

a part of a CCRC like The Harborside.

       16.       CCRCs, however, are operationally and financially complex. CCRCs require the

maintenance of a broad range of services for the benefit of their Residents in varying stages of the

aging process.    Additionally, building and maintaining the necessary infrastructure requires

considerable upfront and working capital investments. Furthermore, CCRCs require a steady flow

of new residents to generate the revenue necessary to maintain day-to-day operations and to remain

current on financial obligations, including obligations to current and former residents.

       17.       The Harborside has faced historic financial challenges, the effect of which threatens

the Debtor’s ability to honor its long-term debt obligations and maintain its operational stability.

       18.       The Debtor relies on revenue generated by existing and new Residents to, among

other things, maintain its day-to-day operations, service its debt obligations and honor its Resident

refund obligations. However, the inability to attract new residents and the burden of statutory

requirements regarding the repayment of refunds caused a severe liquidity crisis for the Debtor even

before the impact of the COVID-19 pandemic. The pandemic exacerbated these problems. To

preserve liquidity during the COVID-19 pandemic, the Debtor ceased making payments on the

2014 Bond Obligations and ceased making payments of Resident Entrance Fee refunds. The failure

                                                   7
        Case 8-21-71095-ast       Doc 2     Filed 06/14/21     Entered 06/14/21 20:44:15




to make refund payments caused the Debtor to fall out of compliance with the terms of its Residency

Agreements and PHL Section 4609, both of which require payment of entrance fee refunds no later

than thirty days after the formerly-occupied unit has been resold and in no event later than one year

after the formerly-occupied unit has been vacated.

       19.      In order to address its financial condition, the Debtor engaged in extensive, arm’s-

length negotiation with the Member, the 2014 Bond Trustee, and the Consenting Holders, as

applicable, resulting in the execution of a Plan Support Agreement, attached hereto as Exhibit M,

documenting the terms of a refinancing of the Debtor’s 2014 Bond Obligations (each defined and

described below) that collectively provide for the following (the “Refinancing Transaction”):

                a.      The funding of an additional $40,710,000 in new money bond financing
                        (the new Series 2021A Bonds) to provide for among other things: (i) the
                        payment of all outstanding Entrance Fee refunds in full; (ii) partial funding
                        of the Debtor’s minimum liquid reserve requirements (“MLRR”) under
                        applicable New York State law; and (iii) a necessary debt service reserve
                        fund;

                b.      The contribution of $9 million from the Member to the Debtor to fund the
                        balance of the MLRR;

                c.      An exchange of the current Series A Bonds and Series B Bonds (as defined
                        below) for a pro rata share of the new 2021B Bonds issued in the aggregate
                        original principal amount of $127,327,200 (the “Bond Refinancing”); and

                d.      The provision of post-bankruptcy credit support from the Member to the
                        Debtor pursuant to a Liquidity Support Agreement (“LSA”), pursuant to
                        which the Member’s obligations will be fully funded from the closing of the
                        sale of a not-for-profit nursing home operated by an affiliate of the Debtor
                        and Member, to be dedicated to regulatory compliance, including the
                        funding of future MLRR and Entrance Fee refund obligations. The funds
                        provided under the LSA shall be held in a segregated account at the Debtor
                        and shall not be subject to the Trustee’s liens.

       20.      Pursuant to the Plan Support Agreement, the First Day Pleadings and this Chapter

11 Case, AHCCRC seeks to, among other things, implement the Refinancing Transaction through

a chapter 11 plan.
                                                  8
        Case 8-21-71095-ast        Doc 2     Filed 06/14/21      Entered 06/14/21 20:44:15




I.      OVERVIEW OF THE DEBTOR’S BUSINESS

        A.      Description of The Harborside’s Continuing Care Retirement Community

                1)      The Harborside

       21.      The Harborside offers approximately three hundred and twenty nine (329) units of

varying sizes for independent, enriched, and skilled nursing care. Notably, The Harborside has

twenty-six (26) enriched housing units, eighteen (18) special needs assisted living residence units

also licensed as enhanced assisted living residence units and fifty-six (56) skilled nursing beds in

its Isaac H. Tuttle Health Center (the “Health Center”) to provide short-term rehabilitation and long-

term care to its Residents and to individuals living in the community who enter into an Admissions

Agreement (as defined below) for the provision of services in the Health Center. The Health Center

is certified for Medicare and Medicaid by the Department of Health and Human Services’ Center

for Medicare & Medicaid Services (“CMS”), and is also licensed by the New York State

Department of Health (the “DOH”). Approximately ten percent (10%) of Residents in the Health

Center are covered by Medicaid.

       22.      The Debtor is affiliated with certain New York entities, including:

                •    ACCHS, the Debtor’s sole member, established in 1997, is a New York not-
                     for-profit corporation that supports the overall mission of programs and services
                     the Debtor and its affiliated corporations provide to senior citizens by obtaining
                     contributions, grants, or holding fund raising events;

                •    Amsterdam Nursing Home Corporation (1992), established in 1995, is a New
                     York not-for-profit corporation that succeeded an organization established in
                     1872. It owns and operates a 409-bed skilled nursing facility and a 40-registrant
                     adult day health care program in upper Manhattan, and maintains clinical and
                     academic relationships with various hospitals;

                •    Amsterdam Services Corp., established in 1996, is a New York not-for-profit
                     corporation that provides managerial and administrative support services to not-
                     for-profit and county-sponsored organizations;

                •    Amsterdam Services Corporation (2001), established in 2001, is a New York
                     business corporation that provides administrative services;
                                                  9
          Case 8-21-71095-ast      Doc 2    Filed 06/14/21    Entered 06/14/21 20:44:15




                •    Amsterdam Consulting, LLC (“ACLLC”), established in 2008, is a New York
                     limited liability company that provides managerial and administrative support
                     services to not-for-profit organizations. As noted in paragraph 23 below,
                     Amsterdam Consulting, LLC, provides such services for the Debtor; and

                •    Amsterdam 2012, Inc., established in 2012, is a New York not-for-profit
                     corporation that was formed to develop retirement communities.

                2)      Management of The Harborside

          23.   The Debtor is a party to an Administrative Services Agreement with Amsterdam

Services Corp. (“ASC”), a New York not-for-profit corporation, dated as of March 31, 2004 and

amended as of November 15, 2007. In July 2008, ASC assigned the Administrative Services

Agreement to ACLLC. The commencement date of the contract was March 1, 2010 for an initial

term of five (5) years. In October 2015, the Debtor and ACLLC entered into a second amendment

to the agreement revising the terms to be automatically renewed for successive one-year terms,

among other changes.

          24.   The Administrative Services Agreement calls for ACLLC to provide

administrative, supervisory and fiscal advisory and consulting services for the skilled nursing

facility component of The Harborside. Additionally, ACLLC provides financial services for the

Debtor including the preparation of monthly operating statements. For services performed under

this agreement, the Debtor paid $163,894.92 in administrative services fees for fiscal year ending

December 31, 2020. The annual administrative services fee may increase annually by an amount

not to exceed the increase in the Consumer Price Index for All Urban Consumers (medical care

index).

          25.   On October 23, 2014, the Debtor entered into a Financial Services Advisory

Agreement (the “FSAA”) with GMSC New York, LLC (“Greystone”), a Texas limited liability

company and a wholly-owned subsidiary of GMSC, LLC, under which Greystone provides


                                                 10
        Case 8-21-71095-ast       Doc 2     Filed 06/14/21    Entered 06/14/21 20:44:15




financial advisory services for the Debtor. The Debtor’s contract with Greystone expires in October

2022.

        26.     Per the terms of the FSAA, Greystone advises the Debtor in the financial

management of The Harborside including assisting with the annual plan and operating budget,

financial analysis and financial reporting. The FSAA specifies that Greystone’s fees are $17,500

per month. On each anniversary of the effective date, Greystone’s fee is adjusted for inflation by a

percentage amount equivalent to the New York State trend factor. There are no downward

adjustments in the fee based on the calculation. Greystone acts as an independent contractor in the

performance of its obligations under the agreement.

        27.     On March 31, 2004, the Debtor originally entered into a Marketing Advisory

Services Agreement with GCD New York, LLC (also defined as “Greystone”).                 A second

Marketing Advisory Services Agreement was executed (as amended, “Marketing Agreement”)

between the Debtor and Greystone upon the effective date of the 2014 Chapter 11 Case (as defined

below) on November 13, 2014, under which Greystone provides marketing advisory services for

the Debtor. Per the terms of the Marketing Agreement, Greystone advises the Debtor in the

marketing of The Harborside’s independent living units, including providing a marketing plan with

a projected budget of all the funds required to market, advertising and conducting public relations,

recommending any modifications to the Debtor regarding move-in incentives, and recruiting and

hiring Greystone employees in accordance with the Marketing Agreement.

        28.     For its services, Greystone is paid a Services Fee, which varies based upon meeting

certain performance metrics (the “Services Fee”). The Second Amendment to the Marketing

Agreement, executed in December 2019, specifies that Greystone’s Services Fee shall be $6,500.00

per move-in of the independent living units, as allocated in the Annual Operating Budget. For each

                                                 11
        Case 8-21-71095-ast             Doc 2      Filed 06/14/21        Entered 06/14/21 20:44:15




move-in that exceeds the number of expected move-ins in the Annual Operating Budget, the

Services Fee shall be $9,000.00. On each anniversary of the effective date, Greystone’s fee is

adjusted for inflation by a percentage amount equivalent to the New York State trend factor. There

are no downward adjustments in the fee based on the calculation. Greystone acts as an independent

contractor in the performance of its obligations under the agreement. The term of the Marketing

Agreement has been extended to October 2022.

                  3)       Residency and Admission Agreements

       29.        Before occupying The Harborside, each Resident is required to execute with the

Debtor a residency agreement (each, a “Residency Agreement”). The Residency Agreement

provides the terms and conditions that each independent living unit Resident must abide by while

residing at The Harborside, and also outlines the Resident’s obligations regarding the payment of

entrance fees (the “Entrance Fees”), the Resident’s rights to a refund of such Entrance Fees, and

other monthly charges that may be due to the Debtor during the duration of the Resident’s stay at

The Harborside 3 (the “Monthly Service Fees”). For a limited period of time, the PHL permits the

Debtor to admit certain individuals not residing in an independent living unit to the Health Center

by entering into an admission agreement (each, an “Admission Agreement”) with the Debtor. The

Admission Agreement is a contract that provides the terms and conditions that such an individual

must abide by while admitted to the Health Center, and outlines such an individual’s obligation to

pay fees or charges for healthcare services 4 rendered by the Debtor. 5



3
  Under the terms of the Residency Agreement, independent living unit Residents are also eligible to receive treatment
in the Health Center. Under this arrangement, such Residents continue paying Monthly Service Fees while receiving
treatment in the Health Center.
4
  Individuals entering the Health Center under an Admission Agreement do not pay Entrance Fees. Furthermore, the
Admission Agreement does not contemplate continuum of care.
5
 As of the Petition Date, the Debtor believes that approximately thirty-three (33) Residents are contracted under
Admission Agreements.
                                                         12
        Case 8-21-71095-ast            Doc 2     Filed 06/14/21        Entered 06/14/21 20:44:15




       30.       The Debtor currently offers prospective independent living Residents the choice of

three residency plans, each evidenced by a different Residency Agreement. The residency plans

primarily differ with regard to the required Entrance Fee, the Monthly Service Fees, and the amount

that potentially can be refunded thereunder. Generally, the purpose of the Entrance Fee is to pay

refunds to Residents upon termination of a Residency Agreement in accordance with its terms, pay

certain project costs, retire debt, cover operating expenses, and generate investment income for the

benefit of The Harborside and its Residents. Prospective Residents typically pay ten percent (10%)

of the Entrance Fee upon execution of a Residency Agreement, and the remaining balance prior to

occupancy. Depending on the form of Residency Agreement selected and unit size, the Entrance

Fees in 2021 paid by Residents before they occupy a unit range from $527,249 to $2,229,194.

Under the Residency Agreements, prospective Residents are entitled to a full refund of any monies

paid to the Debtor if they seek a refund prior to occupying a living unit at The Harborside. Once a

Resident has occupied a unit at The Harborside for more than ninety (90) days 6 and their Residency

Agreement has subsequently terminated, a Resident is entitled to a refund of a portion of the

Entrance Fees paid by such Resident on the earlier of (a) thirty (30) days after a new Resident

executes a Residency Agreement and occupies the unit at The Harborside vacated by the Resident

entitled to a refund, or (b) one (1) year after termination of the Residency Agreement. The terms

of any refund rights are outlined in the Residency Agreements. Under the Plan, the Debtor seeks

to assume all Residency Agreements and to fulfil all of its obligations thereunder.

       31.       Moreover, in addition to the Entrance Fee, the Debtor also charges Residents a

Monthly Service Fee. For Residents under a Residency Agreement, the Monthly Service Fees range



6
 Under each form of Residency Agreement, a Resident is entitled to a full refund of the Entrance Fees, less any
actual cost of services or charges incurred to customize the residence, if the Residency Agreement is terminated
within ninety (90) days of initial occupancy.
                                                       13
       Case 8-21-71095-ast           Doc 2     Filed 06/14/21       Entered 06/14/21 20:44:15




from $2,593 to $8,089 per month, depending upon the Residency Agreement and unit selected. The

Debtor reviews Monthly Service Fees periodically and adjusts them as necessary to meet The

Harborside’s financial requirements. Changes in the Monthly Service Fees must be approved by

the New York State Department of Financial Services (the “DFS”).

       32.      The terms of each form of Residency Agreement that the Debtor currently offers

are summarized as follows:

                           • 75% Refundable Plan: This plan offers Residents a 75% refundable
                    contract (without interest). The Entrance Fees under this plan amortize 7 at 1%
                    per month over a period of twenty-five months, until the allowable refund
                    amount is reached.

                            • 50% Refundable Plan: This plan offers Residents a 50% refundable
                    contract (without interest). The Entrance Fees under this plan amortize at 2%
                    per month over a period of twenty-five months, until the allowable refund
                    amount is reached. The Monthly Service Fees under this plan are 20% lower
                    than the Monthly Service Fees for the 75% Refundable Plan.

                           • 0% Refundable Plan: This plan offers Residents a traditionally
                    amortizing 0% refundable contract. The Entrance Fees under this plan amortize
                    at 2% per month over a period of fifty months, until no refund is due. The
                    Entrance Fees under this plan are 30% lower than the Entrance Fees for the 75%
                    Refundable Plan.

        The Debtor has historically offered other Residency Agreements, different from the above,

with different amortization rates and refund amounts (the “Prior Residency Agreements”), but any

such agreements are no longer offered to new residents. As of the Petition Date, approximately

156 Residents have Prior Residency Agreements.

       33.      Historically, in certain circumstances, and in the ordinary course of business, the

Debtor has provided prospective residents the option of deferring payment of up to fifty percent


7
  Under the Residency Agreements, and consistent with Article 46 of New York’s Public Health Law, a certain
percentage of the Entrance Fee, typically between 1%–2%, amortizes and becomes non-refundable each month on
account of the Resident’s occupancy at The Harborside, for the number of months specified under the Residency
Agreement.

                                                     14
           Case 8-21-71095-ast    Doc 2     Filed 06/14/21     Entered 06/14/21 20:44:15




(50%) of their Entrance Fees for up to ninety (90) days to allow that resident to obtain the funds

necessary to pay the Entrance Fees. This optional deferral is offered in circumstances when

Residents are unable to sell their existing home or have not yet sold and require funds from the sale

of such home to pay the Entrance Fees to the Debtor. Residents under the deferral program execute

a promissory note requiring them to pay the Entrance Fees fourteen (14) days after the closing of

the sale of their home, or within ninety (90) days after occupying The Harborside, whichever is

earlier.     DFS currently has suspended blanket approval of all marketing initiatives and is

considering such requests on a case-by-case basis. The Debtor intends to continue offering the

deferral program on a case-by-case basis, and in the ordinary course of business, during the

pendency of the Chapter 11 Case, subject to DFS approval. All of the incentive programs offered

to Residents, such as the deferral program discussed above, have been in the past, and must continue

to be, approved by the DOH and the DFS.

           34.    The Debtor seeks to continue (a) depositing all Entrance Fees collected under

Residency Agreements executed on or after October 25, 2020 (the “New Entrance Fees”) collected

under Residency Agreements executed on or after October 25, 2020 (the “New Residency

Agreements”) into a newly-created, non-interest-bearing escrow sub-account which sits underneath

the Entrance Fee Escrow Account (the “New Escrow Account”) pending entry of an order

confirming the Plan, and (b) refunding New Entrance Fees in accordance with the respective New

Residency Agreements and refunding entrance fees collected from Residents entering into

Residency Agreements prior to October 25, 2020 (the “Old Residency Agreements” and any

entrance fee thereof the “Old Entrance Fees”) in accordance with the Old Residency Agreements.




                                                 15
       Case 8-21-71095-ast       Doc 2     Filed 06/14/21    Entered 06/14/21 20:44:15




               4)       Regulatory Agencies

       35.     The CCRC industry nationwide is regulated by various state and federal agencies.

As a CCRC operating in the State of New York pursuant to Article 46 of the PHL and Regulation

140 of the New York Insurance Regulations, the Debtor is regulated by the DFS and the DOH. In

addition, as a participant in the Medicare and Medicaid Programs, the Debtor is subject to

certification by CMS.

        B.     Prior Bankruptcy and Restructuring

       36.     This is the Debtor’s second chapter 11 filing. On July 21, 2014, the Debtor and

holders of approximately seventy-five percent (75%) of the aggregate principal amount of the then-

outstanding series 2007 bonds executed a plan support agreement whereby the parties agreed to

restructure the series 2007 bonds. This restructuring was implemented through a chapter case 11

(the “2014 Chapter 11 Case”) that was commenced on July 22, 2014 in the Court under case number

14-73348 (AST). On October 23, 2014, the Court entered an order confirming the plan of

reorganization in the 2014 Chapter 11 Case (the “2014 Plan”). The 2014 Plan became effective on

November 13, 2014 (“2014 Effective Date”). On the 2014 Effective Date, the series 2007 bonds

(plus accrued and unpaid interest during the bankruptcy period) were exchanged for new Series

2014 Bonds (as defined below).

        C.     Capital Structure

               1)       Bond Debt

       37.     In connection with the consummation of the 2014 Plan, the Nassau County

Industrial Development Agency (the “2014 Issuer”) issued its (i) $141,585,000 Nassau County

Industrial Development Agency Continuing Care Retirement Community Fixed Rate Revenue

Bonds (Amsterdam at Harborside Project) Series 2014A (the “Series A Bonds”), (ii) $23,842,500

Nassau County Industrial Development Agency Continuing Care Retirement Community Fixed
                                          16
       Case 8-21-71095-ast        Doc 2     Filed 06/14/21     Entered 06/14/21 20:44:15




Rate Revenue Bonds (Amsterdam at Harborside Project) Series 2014B (the “Series B Bonds”), and

(iii) $59,537,660 Nassau County Industrial Development Agency Continuing Care Retirement

Community Excess Cash Flow Revenue Bonds (Amsterdam at Harborside Project) Series 2014C

(the “Series C Bonds” and collectively with the Series A Bonds and the Series B Bonds, the “Series

2014 Bonds”) pursuant to that certain Indenture of Trust (the “2014 Indenture”) dated as of

November 1, 2014, between the 2014 Issuer and the 2014 Bond Trustee.

       38.      Proceeds from the sale of the Series 2014 Bonds were loaned to the Debtor pursuant

to that certain Installment Sale Agreement, dated as of November 1, 2014 (the “Installment Sale

Agreement”), between the 2014 Issuer and the Debtor, to fund the consummation of the

restructuring transactions effectuated pursuant to the 2014 Plan.

       39.      The 2014 Indenture established various funds to be held by the 2014 Bond Trustee,

including a Debt Service Reserve Fund, Entrance Fee Fund, a Revenue Fund, an Operating Reserve

Fund, and a Project Fund (as each term is defined in the 2014 Indenture) (the Bond Fund, the Project

Fund and the Debt Service Reserve Fund are collectively referred to herein as the “Trustee-Held

Funds”). As of the Petition Date, the Trustee-Held Funds totaled approximately $5,304,890.70.

The Trustee-Held Funds are held in trust for the benefit of the bondholders, and the 2014 Bond

Trustee is entitled to use the Trustee-Held Funds in accordance with the terms of the Bond

Documents (as defined below).

       40.      As of the Petition Date, the amounts due and owing by the Debtor with respect to

the Series 2014 Bonds are as follows (collectively, the “Bond Claims”):

                a.     Unpaid principal on the Series 2014 Bonds in the amount of $207,793,773;

                b.     Accrued but unpaid interest on the Series 2014 Bonds in the amount of

        $6,517,450 as of June 14, 2021; and

                                                 17
        Case 8-21-71095-ast         Doc 2    Filed 06/14/21      Entered 06/14/21 20:44:15




                c.      Unliquidated, accrued and unpaid fees and expenses of the 2014 Bond

        Trustee and its professionals incurred through the Petition Date. Such amounts, when

        liquidated, shall be added to the aggregate amount of the Bond Claims.

       41.      The Debtor has granted the 2014 Bond Trustee a mortgage and other liens on

certain real and personal property pursuant to a Mortgage, Assignment of Leases and Rents and

Security Agreement, dated as of November 1, 2014 (the “Mortgage” and, together with the 2014

Indenture, the Installment Sale Agreement, and any other document or agreement delivered as

security for, or in respect to, the Series 2014 Bonds or the Debtor’s obligations under any of such

documents, collectively, the “Bond Documents” and obligations thereunder, the “2014 Bond

Obligations”). The Debtor also executed a Guaranty, dated as of November 1, 2014, for the benefit

of the 2014 Bond Trustee to guaranty the payment of amounts owing on the Series 2014 Bonds.

Pursuant to these grants, and subject only to the lien on the Debtor’s real property securing the

Debtor’s obligations under that certain Payment in Lieu of Taxes Agreement, dated as of December

1, 2007, between the Debtor and the 2014 Issuer, as amended pursuant to that certain First

Amendment to Payment in Lieu of Taxes Agreement dated as of June 1, 2014 between the 2014

Issuer and the Debtor, and as ratified by the Debtor in connection with the issuance of the Series

2014 Bonds pursuant to that certain Ratification dated November 13, 2014, the 2014 Bond Trustee

holds first priority liens and security interests in substantially all of the Debtor’s real and personal

property as security for its obligations associated with the Series 2014 Bonds including, but not

limited to, revenues generated from the operations of The Harborside (the “Revenues” and together

with the other collateral described in the Bond Documents, the “Prepetition Bond Collateral”).




                                                   18
         Case 8-21-71095-ast             Doc 2      Filed 06/14/21        Entered 06/14/21 20:44:15




        42.        As of the Petition Date, approximately $138,408,445 of the Series A Bonds,

$1,508,685 of the Series B Bonds and $59,537,660 of the Series C Bonds (excluding accreted

interest) remain outstanding.

                   2)       Unsecured Debt

        43.        To help offset the financial impact of the COVID-19 pandemic and provide

additional liquidity to The Harborside, on March 18, 2021, AHCCRC applied for funding pursuant

to the Paycheck Protection Program (“PPP”) through its bank, UMB Bank, N.A. On March 31,

2021, AHCCRC received a loan for approximately $1.15 million pursuant to the PPP (the “PPP

Loan”). AHCCRC has applied, or will apply, the proceeds of the PPP Loan towards payroll and

operating expenses consistent with the PPP and anticipates that the PPP Loan will be forgiven in

its entirety.

        44.        In addition to the Bond Claims, the Debtor’s primary creditor group consists of

general unsecured creditors, who are owed approximately $179 million as of the Petition Date. This

group includes trade creditors and Residents who have requested refund of their Entrance Fees. As

of the Petition Date, the Debtor estimates that it owes approximately $20.3 million to Residents on

account of Entrance Fee refund requests, 8 and approximately $568,000 to trade creditors, which is

largely due to the timing of the filing of this Chapter 11 Case. The Debtor generally remains current

on trade debt in the ordinary course of business.




 8
  The $20.3 million reflects amounts that are pending and payable on account of requested refunds as of the Petition
 Date. The Debtor also has contingent liabilities to Residents in the amount of approximately $14.3 million, on account
 of Resident’s refund rights that have not yet been exercised.

                                                          19
        Case 8-21-71095-ast        Doc 2    Filed 06/14/21     Entered 06/14/21 20:44:15




                3)      Subvention Certificate

         45.    On March 31, 2004, the ACCHS issued a $3,000,000 subvention to the Debtor. The

Debtor proposes that the subvention survive the restructuring, subordinate to all the Series 2021

Bonds.

         D.     Events Leading to Bankruptcy

       46.      As discussed above, the Debtor relies on revenue generated by existing and new

Residents to, among other things, maintain its day-to-day operations, service its debt obligations

and honor its Resident refund obligations. The Debtor’s inability to attract new residents at the

budgeted pace caused it to experience a shortfall in liquidity. This situation worsened as the impact

of the COVID-19 pandemic had a direct negative impact on the ability to attract new residents.

Accordingly, to preserve liquidity during the COVID-19 pandemic, the Debtor ceased making

payments on the 2014 Bond Obligations and ceased making payments of Resident Entrance Fee

refunds. The failure to make refund payments caused the Debtor to fall out of compliance with the

terms of its Residency Agreements and PHL Section 4609, both of which require payment of

entrance fee refunds no later than thirty days after the formerly-occupied unit has been resold and

in no event later than one year after the formerly-occupied unit has been vacated. The Debtor

reported non-compliance to DOH and DOH issued a citation for non-payment of nine refunds at a

total amount of $5.2 million, which DOH later updated with an addendum to a total of nineteen

(19) Entrance Fee refunds totaling approximately $12 million. Currently, thirty-three (33) refunds

at a total of $20.3 million are unpaid.

       47.      Required disclosures of the Debtor’s financial condition further hampered sales and

marketing, and the impact of COVID-19 and related restrictions imposed by the state of New York

caused an almost complete shutdown of sales and marketing and ensuing events of default under


                                                 20
        Case 8-21-71095-ast        Doc 2    Filed 06/14/21      Entered 06/14/21 20:44:15




the 2014 Bond Obligations. Thereafter, the Debtor and the 2014 Bond Trustee executed three

Forbearance Agreements dated October 21, 2020, November 30, 2020 and January 31, 2021 and

whereby the Trustee agreed to forbear from exercising remedies under the Bond Documents.

        48.      Thereafter, the Debtor, the Consenting Holders, and the 2014 Bond Trustee

negotiated a restructuring of the Debtor’s bond debt obligations (the “Restructuring Transaction”),

which is subject to approval by this Court, is described in paragraph 19 above and is embodied in

the Plan. Under the Restructuring Transaction, the Debtor will exchange the Series 2014 Bonds for

new bonds. Pursuant to that certain plan support agreement (the “Plan Support Agreement”), the

Consenting Holders and the Member agreed to support the Debtor’s Plan.

        49.       The Debtor intends to use the chapter 11 process to quickly and appropriately

address its liabilities and provide AHCCRC with the opportunity to achieve a sustainable capital

structure while continuing to serve its Residents with the highest quality of care and lifestyle. To

that end, the Debtor has entered into the Plan Support Agreement and filed its Plan on the date

hereof, and intends to emerge from chapter 11 in September 2021.

 II.     SUMMARY OF FIRST DAY PLEADINGS

        50.      The Debtor has filed the First Day Pleadings concurrently with the filing of its

chapter 11 petition and this Declaration. The Debtor requests that each of the First Day Pleadings

be granted to ensure the success of this Chapter 11 Case.

        51.      For more detailed information regarding each First Day Pleading, the Debtor

respectfully refers the Court to the respective First Day Pleading. In the event that this Declaration

and any provision of any First Day Pleading are inconsistent, the terms of the First Day Pleading

shall control.




                                                  21
        Case 8-21-71095-ast          Doc 2     Filed 06/14/21      Entered 06/14/21 20:44:15




         A.      KCC Retention Application

        52.      Pursuant to the KCC Retention Application, the Debtor seeks authorization to retain

KCC as its noticing and claims agent. Upon information and belief, KCC is an experienced noticing

and claims agent and is frequently used by debtors in chapter 11 cases of comparable size and

complexity. I believe that KCC is qualified to provide services, expertise, consultation, and

assistance to the Debtor and serve as the noticing and claims agent in this Chapter 11 Case.

Furthermore, I believe that using KCC will relieve this Court, its clerk, and the Debtor of

administrative burdens and expenses. I believe that employment of KCC will provide an efficient

manner to manage claims and the notice process, and thereby allow the Debtor and its management

to focus on the Debtor’s restructuring efforts. Therefore, I believe that using KCC will benefit the

Debtor, its estate, its creditors, and all parties in interest, and respectfully ask this Court to grant the

KCC Retention Application.

         B.      Utilities Motion

        53.      By the Utilities Motion, the Debtor seeks entry of interim and final orders (a)

prohibiting utilities from altering, refusing, or discontinuing service to the Debtor, (b) approving

the Debtor’s proposed form of adequate assurance of payment, and (c) establishing procedures for

resolving objections to the Debtor’s proposed form of adequate assurance of payment.

        54.      In the ordinary course of business, the Debtor obtains electricity, natural gas, water,

telephone services, internet, garbage collection, sewerage, and other similar services (collectively,

the “Utility Services”) from a number of utility providers (the “Utility Providers”).

        55.      A list of the names and addresses of the Utility Providers, and the recent amounts

owed per month over the previous calendar year is attached to the Utilities Motion as Exhibit C.




                                                     22
        Case 8-21-71095-ast         Doc 2     Filed 06/14/21      Entered 06/14/21 20:44:15




On average, the Debtor pays approximately $143,559 each month on Utility Services. The Debtor

has historically made full and timely payments for the Utility Services to Utility Providers.

        56.      During the pendency of this case, the Debtor intends to pay all Utility Providers,

subject to the granting of the Cash Collateral Motion, in a timely manner consistent with the

Debtor’s ordinary course of business and customary payment terms.

        57.      Uninterrupted Utility Services are essential to the Debtor’s continued business

operations and successful reorganization, and are especially important in light of the healthcare

services the Debtor provides to its elderly Residents. If the Utility Providers are permitted to

suspend or discontinue service to the Debtor, the Debtor would be unable to furnish the healthcare

services necessary to ensure the safety and well-being of its elderly Residents. Furthermore,

discontinuation of the Utility Services would hamper the Debtor’s ability to generate revenues,

which would hinder the Debtor’s ability to reorganize and also degrade the value of the Debtor’s

estate. Therefore, I believe that it is critical that this Court grant the relief sought in the Utilities

Motion.

        58.      As adequate protection, the Debtor proposes depositing two (2) weeks’ worth of

Utility Service payments (an “Adequate Assurance Deposit”) to each Utility Provider that requests

such a deposit in writing. I believe that the Adequate Assurance Deposit, in conjunction with the

Debtor’s ability to pay for future Utility Services and contingent on the granting of the Cash

Collateral Motion, constitutes adequate protection under the Bankruptcy Code.

        59.      Furthermore, the Debtor proposes certain procedures, discussed in detail in the

Utilities Motion, which would allow a Utility Provider to request additional adequate protection if

it believes that there are circumstances warranting greater protection.




                                                   23
        Case 8-21-71095-ast          Doc 2    Filed 06/14/21      Entered 06/14/21 20:44:15




       60.      I believe that the Utilities Motion is in the best interest of the Debtor, its estate, its

Residents, and all parties in interest. Therefore, I respectfully ask this Court to grant the relief

sought in the Utilities Motion.

        C.      Employee Wages Motion

       61.      By the Employee Wages Motion, the Debtor seeks entry of interim and final orders

(a) authorizing, but not requiring, the Debtor to pay prepetition claims for, among other things,

ordinary and customary wages and salaries, federal and state withholding taxes, payroll taxes, and

related administration obligations to third parties in connection therewith (collectively, the

“Compensation Obligations”), which are paid by the Debtor in the ordinary course of business; (b)

authorizing, but not requiring, the Debtor to continue its employee benefits programs and related

administration obligations to third parties in connection therewith (the “Employee Benefit

Obligations” and together with the Compensation Obligations the “Employee Obligations”); and

(c) requiring banks and financial institutions to process, honor, and pay any checks presented by

the Debtor’s employees, and directing the banks and financial institutions to honor all related fund

transfer requests made by the Debtor.

       62.      The Debtor provides the following wages, employee benefits, and related

obligations:

                a.      Wages, salaries, and other compensation;

                b.      An Employee Appreciation Program;

                c.      Employee benefits, including, but not limited to:

                        i.        Medical, dental, and vision insurance;

                        ii.       COBRA benefits;

                        iii.      Life and long-term disability insurance;


                                                   24
       Case 8-21-71095-ast         Doc 2    Filed 06/14/21     Entered 06/14/21 20:44:15




                         iv.    Short-term disability insurance;

                         v.     A 403(b) voluntary retirement savings plan, and a 401(a) defined
                         contribution retirement benefit plan; and

                         vi.    Flexible spending programs;

                d.       Workers’ compensation insurance;

                e.       Paid time off, severance, jury duty, and bereavement;

                f.       Payroll taxes and other deductions; and

                g.       Expense reimbursement.

       63.      For the reasons described below and as further detailed in the Employee Wages

Motion, I believe that the Employee Obligations are entitled to priority treatment in accordance

with section 507 of the Bankruptcy Code.

       64.      Currently, the Debtor directly employs approximately one hundred and seven (107)

employees (the “Employees”), who perform a variety of functions ranging from providing nursing

services, maintenance, dining services, and housekeeping to office administration. The Debtor’s

marketing staff are currently employed by GMSC, LLC and GDC New York, LLC as direct

reimbursable expenses.

       65.      The Debtor cannot operate without the Employees. Each of the Employees is

critical to the uninterrupted operation of the Debtor’s service oriented business. The Employees

have familiarity with not only the Debtor’s business operations, but also with each unique

Resident’s health and safety needs. Failure to maintain the Employee Obligations will result in the

loss of key Employees, which will negatively impact the quality and scope of services provided to

current Residents and, in turn, could jeopardize their health and well-being. Furthermore, loss of

Employees and their vital services could result in a loss of confidence from current and prospective

Residents, leading to increased Resident turnover. Minimizing Resident turnover by maintaining
                                                  25
        Case 8-21-71095-ast        Doc 2    Filed 06/14/21      Entered 06/14/21 20:44:15




Employees and the services they provide is essential to preserving the Debtor’s estate. I also believe

that the Debtor’s ability to maintain Employees in the ordinary course of business is vital to the

ongoing reorganization efforts.

       66.      Furthermore, pursuant to state laws, the Debtor must maintain its workers’

compensation obligations to ensure prompt and efficient payment and/or reimbursement of its

Employees. If the Debtor fails to maintain such obligations, it will be prohibited by state law from

operating in the state. As a result, I believe that payment of all amounts related to the Debtor’s

workers’ compensation obligations is crucial to the continued operation of its business.

       67.      Therefore, I respectfully ask this Court to grant the relief sought in the Employee

Wages Motion.

        D.      Taxes Motion

       68.      By the Taxes Motion, the Debtor seeks entry of interim and final orders authorizing,

but not requiring, the Debtor to pay certain sales and use taxes, licensing and reporting fees, and

various other governmental taxes, fees, and assessments (collectively, the “Taxes and Fees”) levied

by federal, state, and local authorities (the “Governmental Authorities”) as such Taxes and Fees

come due in the ordinary course of business. Furthermore, the Debtor requests that all banks or

financial institutions be directed to receive, process, or pay all requests for payment related to the

Taxes and Fees, whether submitted prior to or after the Petition Date. The Debtor also requests that

all banks or financial institutions be authorized to rely upon the Debtor’s representations or

designation regarding whether a particular check or payment request is appropriate pursuant to the

Taxes Motion.

       69.      In the ordinary course of business, the Debtor is subject to certain Taxes and Fees

payable to the Governmental Authorities. The Taxes and Fees have historically been approximately


                                                  26
        Case 8-21-71095-ast         Doc 2    Filed 06/14/21      Entered 06/14/21 20:44:15




$613,740.98 per year. As of the Petition Date, I believe that the Debtor is current on all Taxes and

Fees, and no amount is owed to the Governmental Authorities. During the pendency of this Chapter

11 Case, I believe that approximately $256,039.00 in Taxes and Fees will become due and payable.

       70.      I believe that failure to pay certain of the Taxes and Fees as they become due could

expose the Debtor and its officers or management to substantial civil and/or criminal liability. A

lawsuit or criminal prosecution, and any potential liability, would distract the Debtor and its officers

or managers from not only the Debtor’s business operations, but also the ongoing administration of

this Chapter 11 Case. I believe that any such lawsuit, and its potential liabilities, would be a

detriment to the Debtor's estate, its Residents, and all parties in interest. Therefore, I respectfully

ask this Court to grant the relief sought in the Taxes Motion.

          E.    Insurance Motion

       71.      By the Insurance Motion, the Debtor seeks interim and final orders authorizing, but

not requiring, the Debtor to (a) continue its prepetition existing insurance policies (the “Insurance

Policies”) maintained and administered by third-party insurance carriers (the “Insurance Carriers”);

and (b) revise, extend, supplement or change its insurance coverage, by, among other things,

entering into new insurance policies, renewing the current Insurance Policies, or purchasing new

postpetition policies. Furthermore, the Debtor requests that all banks or financial institutions be

directed to receive, process, or pay all requests for payment related to the Insurance Policies,

whether submitted prior to or after the Petition Date. The Debtor also requests that all banks or

financial institutions be authorized to rely upon the Debtor’s representations or designation

regarding whether a particular check or payment request is appropriate pursuant to the Insurance

Motion.




                                                   27
        Case 8-21-71095-ast          Doc 2     Filed 06/14/21       Entered 06/14/21 20:44:15




        72.      The Debtor incurs approximately $956,241 in annual premiums relating to the

Insurance Policies, which are prepaid on either a monthly, quarterly or annual basis. None of the

Insurance Policies are financed. As of the Petition Date, the Debtor is current on its payment

obligations on account of the Insurance Policies and the Debtor has historically made full and timely

payments for the insurance premiums.

        73.      It is critical that the Debtor be authorized to maintain the prepetition Insurance

Policies on an ongoing basis. Failure to maintain the Insurance Policies could result in Insurance

Carriers cancelling the Insurance Policies, which would leave the Debtor exposed to substantial

liability. I believe that being exposed to substantial liability is not in the best interest of the Debtor’s

estate, its Residents, or any party-in-interest. In addition, I understand that operating guidelines

established by the U.S. Trustee for debtors in possession in order to supervise the administration of

chapter 11 cases require the Debtor to maintain insurance coverage throughout this Chapter 11

Case. Therefore, I respectfully ask this Court to grant the relief sought in the Insurance Motion.

         F.      Resident Confidentiality Motion

        74.      By the Resident Confidentiality Motion, the Debtor seeks entry of an order

authorizing the implementation of procedures to protect confidential information of current and

former Residents of the Debtor as may be required by HIPAA. In the ordinary course of providing

care for its Residents, the Debtor is required to maintain the confidentiality of patient information

pursuant to HIPAA. However, the Debtor recognizes that such requirements may conflict with the

duty to disclose certain information under the Bankruptcy Code, including, without limitation, the

duty to file a list of creditors under section 521(a)(1)(A) and, if necessary, a list of schedules of

assets and liabilities under section 521(a)(1)(B)(i).




                                                     28
       Case 8-21-71095-ast       Doc 2     Filed 06/14/21      Entered 06/14/21 20:44:15




       75.     In an effort to comply with both federal statutes, the Debtor proposes certain

procedures to maintain Resident confidentiality during the pendency of this Chapter 11 Case (the

“Resident Confidentiality Procedures”). The Resident Confidentiality Procedures provide that:

                 a.   The Debtor, with the assistance of its professionals, is authorized to prepare
                      and maintain (i) a separate creditor matrix of the Residents (the “Resident
                      Matrix”), and, if necessary, (ii) separate schedules of claims that may be
                      asserted by and against the Residents (the “Resident Schedules”);

                 b.   The Debtor is not required to file the Resident Matrix and the Resident
                      Schedules, but is permitted to file a redacted version of the Resident
                      Schedules that redacts the names and addresses of the Residents and assigns
                      a unique identification number to each of the Residents, provided however,
                      that the Residents Matrix and the Resident Schedules may be reviewed by
                      (i) this Court, (ii) the Office of the United States Trustee of the Eastern
                      District of New York, (iii) any applicable state regulatory agency (through
                      the respective state attorney general), and (iv) any other party in interest that
                      obtains, after notice and a hearing, an order directing the Debtor to disclose
                      the Resident Matrix and Resident Schedules to such party;

                 c.   To the extent the Debtor is required to list Resident on any document filed
                      with the Court, including, the list of the top 20 unsecured creditors, the
                      Debtor is authorized to list such Residents by their assigned unique
                      identification number on such document;

                 d.   If the Debtor’s HIPAA certified noticing and claims agent, KCC, serves any
                      document upon any person listed on the Resident Matrix, KCC is authorized
                      to note in the certificate of service that the parties served include individuals
                      listed on the Resident Matrix;

                 e.   KCC shall process Residents’ Proofs of Claim (“Proofs of Claim”) and,
                      upon request, make available a summary of the total number and amount of
                      all claims filed by Residents against the Debtor, which summary shall
                      exclude any information subject to HIPAA, its associated regulations, and
                      other privacy requirements;

                 f.   KCC shall make copies of any Proofs of Claim filed by Residents available
                      to the Court for in camera review, and any such Proofs of Claim shall
                      otherwise be maintained by KCC and the Debtor on a confidential basis and
                      not subject to public dissemination or disclosure; and

                 g.   To the extent any Resident discloses his or her own PHI (as such term is
                      defined in HIPAA) in any pleading, proof of claim, notice, or other publicly
                      available document, the Debtor and its professionals shall be permitted, and
                      to the extent required by the Bankruptcy Code, the Bankruptcy Rules, or
                                                 29
        Case 8-21-71095-ast       Doc 2     Filed 06/14/21     Entered 06/14/21 20:44:15




                       any other applicable law, rule, or court order, directed to include such PHI
                       in any subsequent pleading, notice, document, list, or other public
                       disclosure made in connection with this Chapter 11 Case, and such
                       disclosure shall not be deemed to be a “wrongful disclosure” within the
                       meaning of HIPAA or any regulation promulgated thereunder.

       76.      I believe that the relief requested in the Resident Confidentiality Motion

appropriately balances the need to maintain confidential patient information under HIPAA with the

need for adequate disclosure under the Bankruptcy Code. Therefore, I respectfully ask this Court

to grant the relief sought in the Resident Confidentiality Motion.

        G.      Escrow Motion

       77.      By the Escrow Motion, the Debtor seeks entry of interim and final orders

authorizing the Debtor to (a) escrow entrance fees paid by Residents who move into the Debtor’s

facility after the Petition Date in the Debtor’s prepetition escrow account during the pendency of

this Chapter 11 Case and (b) refund such Entrance Fees under certain circumstances during this

Chapter 11 Case.

       78.      Specifically, the Debtor seeks to continue (a) depositing all New Entrance Fees

collected under New Residency Agreements into the New Escrow Account pending entry of an

order confirming the Plan, and (b) refunding New Entrance Fees in accordance with the respective

New Residency Agreements and refunding entrance fees collected from Residents entering into Old

Residency Agreements and any Old Entrance Fees in accordance with the Old Residency

Agreements.

       79.      As further set forth in the Escrow Motion, Residents shall be entitled to receive a

full refund of any New Entrance Fees paid, less any fees or sums due and payable to the Debtor

under and according to the terms of the respective New Residency Agreement, the New Escrow




                                                 30
        Case 8-21-71095-ast       Doc 2     Filed 06/14/21     Entered 06/14/21 20:44:15




Agreement, or applicable law. With respect to Old Entrance Fees, the Debtor will continue to pay

such refunds in accordance with the respective Old Residency Agreements.

       80.      I believe that a Resident’s willingness to pay the Entrance Fee to the Debtor during

the pendency of this Chapter 11 Case is dependent on the Resident’s belief that the Entrance Fee is

refundable as outlined in its Residency Agreement, without any risk arising as a result of the Debtor

being in chapter 11. Escrowing the New Entrance Fees and permitting all Entrance Fees to be

refunded in the ordinary course of business gives both current and prospective Residents confidence

that this Chapter 11 Case will not negatively impact the deposits, and encourages prospective

Residents to enter into New Residency Agreements during the pendency of this case. I believe that

any doubt from Residents or prospective Residents regarding the Debtor’s ability to honor its refund

obligations with respect to Entrance Fees could seriously undermine the Debtor’s ability to attract

new Residents during the pendency of this pre-negotiated Chapter 11 Case. For example, I believe

that prospective Residents would be reluctant to make the Entrance Fee deposits necessary to reside

at The Harborside if they were not certain that their New Entrance Fees would be protected while

the Debtor is in chapter 11. Furthermore, I believe that absent the relief sought in the Escrow

Motion, current Residents may elect to prematurely terminate their Residency Agreements and

demand refunds under the mistaken impression that Entrance Fees are at risk. Likewise, my own

experience and discussions with existing Residents convinces me that their powerful promotion of

The Harborside sales among their friend and family networks would be chilled if there was any

question about the refund of Old Entrance Fees.

       81.      I believe the Escrow Motion should be granted because Entrance Fees are critical

to the Debtor’s operations. The Entrance Fees, and the ability to generate New Entrance Fees,

represent a significant amount of the Debtor’s annual budget, and is critical to the Debtor’s ability

                                                  31
        Case 8-21-71095-ast         Doc 2     Filed 06/14/21      Entered 06/14/21 20:44:15




to reorganize. Furthermore, I believe that because the Entrance Fees are significant amounts of

money, the departing Residents would likely need the refunds of the Old Entrance Fees to secure

alternative housing.

        82.      I believe that the Escrow Motion is reasonable, necessary, and in the best interest

of the Debtor, its estate, its Residents, and all parties in interest. Therefore, I respectfully ask this

Court to grant the relief sought in the Escrow Motion.

         H.      Cash Management Motion

        83.      By the Cash Management Motion, the Debtor seeks entry of interim and final orders

(a) authorizing the Debtor to continue operating its centralized cash management system (the “Cash

Management System”) and bank accounts (the “Bank Accounts”) located at various banks (the

“Banks”) or modify the Cash Management System and/or Bank Accounts if and when directed by

the Banks, (b) granting the Debtor a waiver of 1) the requirements of section 345(b) of the

Bankruptcy Code and 2) certain bank account and related requirements of the Office of the United

States Trustee (the “U.S. Trustee”), and (c) authorizing the Debtor to continue its existing deposit

practices under the Cash Management System (subject to any reasonable changes to the Cash

Management System that the Debtor may implement).

        84.      As part of the relief requested in the Cash Management Motion, and to ensure that

its transition into and out of chapter 11 is as smooth as possible, the Debtor seeks entry of orders

authorizing the Debtor to, among other things, (a) maintain and continue using the Bank Accounts

in the same manner and with the same account numbers, styles, and document forms as are currently

employed, (b) deposit funds in, and withdraw funds from, the Bank Accounts by all usual means,

including checks, wire transfers, automatic clearing house transfers, drafts, electronic fund

transfers, or other items presented, issued, or drawn on the Bank Accounts, (c) pay ordinary course


                                                   32
        Case 8-21-71095-ast        Doc 2     Filed 06/14/21     Entered 06/14/21 20:44:15




bank fees in connection with the Bank Accounts, (d) perform its obligations under the documents

and agreements governing the Bank Accounts, and (e) treat the Bank Accounts for all purposes as

accounts of the Debtor in its capacity as debtor in possession, and deeming the Bank Accounts to

be “debtor-in-possession” accounts.

       85.      To the extent that the Bank Accounts are not in compliance with section 345(b) of

the Bankruptcy Code or certain bank account and related requirements of the U.S. Trustee, I believe

that “cause” exists to waive the requirements of that section. The Debtor is a sophisticated company

with a cash management system that has the capacity to move funds as necessary to ensure the

Debtor’s fiscal safety. I believe that strict compliance with section 345(b) of the Code will unduly

burden the Debtor with administrative expenses and difficulties.

       86.      The continued use of the Cash Management System and the Bank Accounts during

the pendency of this Chapter 11 Case is essential to the Debtor’s business operations. The Debtor

employs the Cash Management System and Bank Accounts to maximize efficiencies and the value

of its business, and to collect, transfer, and disburse the funds generated by its operation. Using the

Cash Management System and Bank Accounts, the Debtor is able to collect and transfer cash

efficiently to satisfy its financial obligations. The Cash Management System and Bank Accounts

facilitate the Debtor’s cash forecasting and reporting, enable the Debtor to monitor the collection

and disbursement of funds, and maintain control over the administration of its accounts at the

Banks. As a practical matter, it would be extremely burdensome and expensive to establish and

maintain a different cash management system and different Bank Accounts. Accordingly, the

Debtor requests to continue the Cash Management System and the Bank Accounts without

disruption.




                                                  33
          Case 8-21-71095-ast      Doc 2    Filed 06/14/21      Entered 06/14/21 20:44:15




          87.   Without the relief requested, I believe the Debtor would be unable to effectively

and efficiently maintain its financial operations. This would cause significant harm to the Debtor’s

business and the value of its estate. Accordingly, I believe that the relief requested in the Cash

Management Motion is in the best interests of the Debtor, its estate and creditors, and all parties in

interest, and I respectfully ask this Court to grant the relief sought in the Cash Management Motion.

          I.    Cash Collateral Motion

          88.   By the Cash Collateral Motion, the Debtor requests the entry of interim and final

orders (together, the “Proposed Cash Collateral Orders”) (a) authorizing the Debtor to use cash

collateral; (b) granting adequate protection; (c) scheduling a final hearing; and (d) granting related

relief.

          89.   A description of the Debtor’s capital structure is provided above in paragraphs 37

through 42.

          90.   I believe that the “cash” or “cash equivalents” securing the obligations under the

Mortgage constitute cash collateral of the 2014 Bond Trustee within the meaning of section 363 of

the Bankruptcy Code (the “Cash Collateral”). Subject to this Court’s approval and an approved

budget, the Cash Collateral will be used to fund operating expenses and professional fees, as well

as insurance, taxes, and the costs related to this Chapter 11 Case.

          91.   Use of the Cash Collateral is critical to the Debtor's ability to fund its postpetition

operations in a manner that will permit The Harborside to continue providing, among its other

services, the excellent nursing care, enriched housing services, and skilled nursing services that our

Residents deserve and our regulators demand. Without immediate access to the Cash Collateral,

the Debtor will be unable to provide for the safety or care of its Residents or obtain goods and

services needed to carry on its operations during the Chapter 11 Case.


                                                  34
        Case 8-21-71095-ast        Doc 2    Filed 06/14/21      Entered 06/14/21 20:44:15




       92.      After an arm’s length negotiation with the Debtor, the 2014 Bond Trustee has

consented to the Debtor’s use of the Cash Collateral, subject to the terms and conditions described

in the Cash Collateral Motion and Proposed Interim Order attached thereto. I believe that the

Proposed Interim Order is fair, reasonable, and consistent with the Bankruptcy Code. Granting the

Cash Collateral Motion will allow the Debtor to continue the operations necessary to maintain

Residents’ health and well-being, while also efficiently restructuring the Debtor’s debt in this

Chapter 11 Case.

       93.      The Debtor will suffer immediate and irreparable injury if it is not granted access

to the Cash Collateral. Without Cash Collateral, the Debtor would be required to cease operations,

which would jeopardize the health and safety of Residents, or seek alternate forms of funding,

which would likely be more expensive due to interest and fees, and therefore not in the best interest

of the Debtor’s estate and all parties in interest. Instead, the Debtor should have access to the Cash

Collateral, as mutually agreed to by the Debtor and the 2014 Bond Trustee, subject to the Debtor’s

provision of the adequate protection set forth in the Proposed Cash Collateral Orders.

       94.      Therefore, I respectfully ask this Court to grant the relief sought in the Cash

Collateral Motion.

        J.      Ombudsman Motion

       95.      By the Ombudsman Motion, the Debtor seeks entry of an order (a) determining that

appointment of a patient care ombudsman for the Debtor is not required at this time, and (b)

allowing the Debtor to self-report information relating to the state of Resident care to this Court,

the U.S. Trustee, the DOH, and any Residents or family members thereof who specifically request

a copy of such information. I believe that an ombudsman is unnecessary in this case because,

among other reasons, (a) the Debtor has a history of providing excellent Resident healthcare


                                                  35
        Case 8-21-71095-ast            Doc 2      Filed 06/14/21         Entered 06/14/21 20:44:15




services and, subject to the Cash Collateral Motion being granted, will have the resources necessary

to continue providing a high level of patient care during this Chapter 11 Case; (b) the Debtor has

existing and stringent internal safeguards that adequately protect Residents; (c) the Debtor is already

subject to regulatory oversight by numerous governmental authorities, such as CMS, the DFS, the

DOH, and the New York State Attorney General and (d) the skilled nursing operations at the Debtor

are only a part of the many services it provides to seniors, most of whom are in independent living

and do not require health care services.

       96.       As a licensed CCRC, the Debtor is required to comply with New York law

governing CCRCs. New York regulates both the marketing and selling of living units in CCRCs

and CCRC operations pursuant to Article 46 of the PHL (the “CCRC Act”), Articles 28 and 36 of

the PHL, 9 Article 7 of the New York Social Services Law (the “NYSS Law”), and regulations

promulgated thereunder, including title 11 of the New York Codes, Rules and Regulations, part 350

(the “Regulations”). The CCRC Act, the NYPH Law, the NYSS Law, and the Regulations impose

obligations on CCRC providers like The Harborside that serve to protect Residents and prospective

Residents.

       97.       Moreover, the DOH regulates the Debtor’s operations, including the quality of

patient care at The Harborside, and jointly regulates the financial and actuarial components of the

CCRC with the DFS.            The DOH also conducts required, annual, and unannounced onsite

inspections of The Harborside’s Health Center. The Regulations require the DFS’ initial approval

and ongoing review of the CCRC based on the actuarial validity and financial viability of the

CCRC. Furthermore, the Debtor is required under the CCRC Act to meet minimum reserve




9
 Certain portions of the Debtor’s operation of The Harborside is also subject to Articles 28 and 36 of the PHL, which
generally governs hospitals (including nursing homes), home care services, and related services.
                                                        36
       Case 8-21-71095-ast        Doc 2     Filed 06/14/21     Entered 06/14/21 20:44:15




requirements, and is subject to information requests by the DFS to demonstrate compliance with

the Regulations.

       98.      Separately, the skilled nursing portion of the Health Center is subject to survey and

certification requirements imposed by the CMS to ensure that providers participating in government

programs, including Medicare and Medicaid, meet the conditions for participation in such

programs.

       99.      The Debtor has informed the governmental regulatory authorities of this pending

Chapter 11 Case and intends to continue notifying them of material updates of this case. None of

the governmental regulatory authorities have expressed concerns regarding the Debtor’s ability to

continue rendering healthcare services to Residents.

       100.     I believe that the Debtor has a commendable history of patient care. Historically,

since 2014, the Debtor has received twenty-eight (28) complaints regarding patient care. As of the

Petition Date, the Debtor has no formal complaints with respect to patient care pending. If and

when a complaint is filed, the Debtor’s staff investigate each complaint and implement procedures

to any reoccurrence. During the pendency of this Chapter 11 Case, and subject to the Cash

Collateral Motion being granted, the Debtor will offer the same high level of Resident care that it

offered prepetition. As exemplified by the Debtor’s exemplary record of Resident satisfaction and

patient care, I can confirm that The Harborside and its staff are fully committed to the Residents

and their well-being.

       101.     The Debtor has numerous existing safeguards to protect Residents. The Debtor has

extensive internal policies and procedures to monitor the quality of Resident/patient care for the

overall community.      This community-wide internal quality management program entails




                                                 37
        Case 8-21-71095-ast       Doc 2     Filed 06/14/21     Entered 06/14/21 20:44:15




monitoring by a committee (a “Care Committee”), which meets on a weekly basis to discuss and

handle Resident needs as they arise and determine the appropriate level of care.

       102.     Furthermore, the Debtor has policies and procedures in place to properly assign

Residents to the level of care best suited to address their needs. Prior to admission into The

Harborside, each Resident is required to complete a confidential health profile and questionnaire

and/or undergo an assessment. Residents in the enriched housing portion of the Health Center are

evaluated by a physician to determine the appropriate level of care, and The Harborside’s staff

develops a service plan based on the physician’s evaluation and functional assessment. Similarly,

each Resident admitted into the skilled nursing units of the Health Center is assigned a team (a

“Care Team”) of registered nurses, physical therapists, social workers, medical doctors, and others

responsible for initially assessing the medical condition of the Resident and then providing ongoing

monitoring. The Care Team is responsible for evaluating the health and condition of each admitted

Resident and determining an appropriate level of patient care, and conducts ongoing weekly

advanced planning to that end. Any Resident who is dissatisfied with the care provided has access

to a social worker on the Care Team to express any concerns or grievances, who convenes a

comprehensive care planning meeting with all Care Team members involved in the care, the

Resident, and his or her family members. Any expressed concerns or issues are documented and

the Debtor, in response, takes appropriate steps to address and resolve them immediately.

       103.     In the enriched housing and memory support units in the Health Center

(collectively, the “Assisted Living Facility”), within thirty (30) days after move-in, the Recreation

Department will conduct a lifestyle survey such that The Harborside staff can better understand the

Resident’s activity and participation level to tailor the events to each Resident’s individual needs.

The Harborside staff conducts six-month evaluations, which include a service plan update to note

                                                 38
        Case 8-21-71095-ast           Doc 2   Filed 06/14/21   Entered 06/14/21 20:44:15




any changes in the Resident’s health or functional status, medications, and skilled services being

received since the last evaluation.

       104.      Further, in the skilled nursing units, upon admission, the Resident is welcomed by

each department, such as nursing, attending physicians and nurse practitioners, dietary, rehab,

social work and recreation, which also conduct an assessment of the Resident. Within 24 to 72

hours after admission for short-term residents, a Baseline Care Plan is completed to promote

continuity of care and communication among nursing home staff, increase Resident safety,

safeguard against adverse events that are most likely to occur right after admission, and to identify

needs of supervision, behavioral interventions, and assistance with activities. An interdisciplinary

team consisting of the Health Center Administrator, the Minimum Data Set (MDS) Coordinator,

Assistant Director of Social Worker, Director of Rehabilitation, Admissions Coordinator and

Accounts Receivable Manager conducts morning reports on Monday through Friday, the purpose

of which is to address concerns as they occur to ensure the Residents’ individualized plans of care

are followed.    The interdisciplinary team also holds weekly Performance Driven Payment

Model/Utilization Review Meetings (PDPM/UR), in which the team discusses plans of care for

Residents admitted for short-term rehabilitation to optimize quality of care and maximize

reimbursement.

       105.      Community-wide, the Quality Assurance/Performance Improvement (“QAPI”)

Committee meets quarterly to ensure and promote that quality assurance at the Health Center is

maintained and exceeded, including if a grievance is filed, as discussed further below. The QAPI

is a federally-mandated committee by CMS that takes a systematic, comprehensive, and data-driven

approach to maintaining and improving safety and quality in nursing homes. See 42 C.F.R § 483.75

(2017). Once a quality assurance issue is identified, the QAPI Committee uses measurements of

                                                  39
        Case 8-21-71095-ast              Doc 2       Filed 06/14/21         Entered 06/14/21 20:44:15




data from a variety of sources depending on the specific problem that has been identified to

determine a solution. The QAPI Committee’s goal is met once 95 to 100% compliance of that

solution is achieved. All department heads meet with Residents and family members consistently,

including when there is an issue with a quality measure. The issue is then added as a QAPI and

team members relevant to the identified problem are added to the plan. The Harborside has similar

grievance processes in both the Assisted Living Facility and skilled nursing facility, in addition to

a community-wide ombudsman with whom The Harborside staff works closely to identify and

address any grievances as they arise immediately. 10

        106.      In the Assisted Living Facility, after a grievance is filed by the Resident or the

Resident Representative, who is typically a family member or emergency contact, the Assisted

Living Manager or the Resident’s Case Worker will commence an investigation. The Harborside’s

response and corrective action to the grievance is documented and discussed with the Care Team

and the Resident’s family. All parties involved must sign off on a resolution to the grievance.

Further, Residents are able to contact and discuss with the Nassau County Ombudsman Coordinator

(as discussed below) if they would like to involve additional, external oversight in the grievance

process.

        107.      Similarly, in the skilled nursing units, The Harborside has a designated grievance

officer who, in coordination with the Health Center Administrator and the Director of Nursing,

investigates Resident grievances. The process for filing a grievance starts with the Resident or the

Resident Representative registering a complaint to the grievance officer. Once the grievance is

registered, the grievance officer will notify the involved department manager for investigation and


10
  Generally, official complaints are directed to the Debtor’s Department Director of the area in which the complaint
arises. If the Director cannot address the complaint to the satisfaction of the Resident, the complaint is elevated to the
Executive Director. If the Executive Director cannot address the complaint, then then complaint is taken to the Chief
Executive Officer.
                                                           40
        Case 8-21-71095-ast       Doc 2     Filed 06/14/21     Entered 06/14/21 20:44:15




follow up. The Resident and/or Resident Representative will receive an outcome on the grievance

within seven (7) business days. At this time, grievances are in compliance and being completed in

a timely manner. The Health Center Administrator, the Director of Nursing, Assistant Director of

Nursing and Director of Social Work continuously check with Residents in their rooms to ensure

that they are satisfied with their care and any concerns are discussed for possible intervention as a

QAPI if a problematic trend is consistently being observed.

       108.     While The Harborside does not provide patient care in the independent living units,

each Resident in these units has a Resident Ambassador to address any issues. If an issue is raised

and it is unresolved, it will be forwarded to the Department Director and then the Executive

Director. Residents can also discuss any concerns with the Resident Council to be discussed at the

Residents Welfare Committee, which meets to discuss and address the needs of Residents in the

independent living units.

       109.     The Harborside’s social work and administration departments work closely with

The Harborside’s internal ombudsman to address complaints as they arise, including sending the

internal ombudsman weekly COVID-19 updates, and with the Ombudsman Coordinator for Nassau

County designated by the New York State Office for the Aging Long Term Care Ombudsman

Program (the “Ombudsman Coordinator”). The state Ombudsman Coordinator is responsible for

advocating for residents who live in nursing homes, assisted living and other licensed adult care

homes, including CCRCs, by investigating and resolving complaints made by or on behalf of

Residents in relation to the Health Center. The Ombudsman Coordinator regularly interacts with

The Harborside through email, telephone, and meetings.




                                                 41
        Case 8-21-71095-ast          Doc 2     Filed 06/14/21       Entered 06/14/21 20:44:15




        110.     As a result of the Debtor’s high standards, CMS has classified the Health Center as

a “five star” provider having a much above average overall rating, and the Health Center has also

been named one of the “Best Nursing Homes” by the publication U.S. News and World Report.

        111.     I believe that an ombudsman would not serve the best interests of the Debtor’s

Residents, the Debtor’s estate, or any parties in interest in this case. An ombudsman would provide

services or supervision that would be duplicative of existing safeguards, and would therefore result

in additional costs to the Debtor's estate with little additional value. Given the anticipated short

duration of this Chapter 11 Case, I believe that an ombudsman would only spend estate resources

and valuable time familiarizing itself with the Debtor’s business before being able to render services

already provided by governmental regulatory authorities and internal quality management

procedures. Therefore, I respectfully ask this Court to decline appointing an ombudsman at this

time.

        112.     Finally, the Debtor is willing to self-report the information relating to the state of

Resident care to this Court, the U.S. Trustee of the Eastern District of New York, the DOH, and

any Residents or family members thereof who specifically request a copy of such information. I

believe that self-reporting will allow this Court and all parties in interest to assess the state of patient

care at The Harborside, and goes beyond what is required of a patient care ombudsman, without

incurring the added expense of a patient care ombudsman.

        113.     Therefore, I respectfully ask this Court to grant the relief sought in the Ombudsman

Motion.

          K.     Plan Support Agreement Motion

        114.     By the Plan Support Agreement Motion, the Debtor seeks entry of an order

authorizing the Debtor to assume the Plan Support Agreement. As set forth below, I believe that


                                                     42
        Case 8-21-71095-ast        Doc 2     Filed 06/14/21     Entered 06/14/21 20:44:15




the Plan Support Agreement is in the best interest of the Debtor and its estate so as to ensure that it

continues having the affirmative vote of the Consenting Holders on the Plan. The Debtor also seeks

this relief because, under the terms of the Plan Support Agreement, it is required to take all

reasonably necessary steps in seeking to obtain from the Court an order authorizing the assumption

of this Plan Support Agreement.

       115.     The Debtor, the Consenting Holders and the Member entered into the Plan Support

Agreement to effectuate the Plan. Pursuant to the Plan Support Agreement and as more particularly

set forth therein, the Debtor agreed that it would (a) proceed forward with the consummation of the

proposed restructuring in good faith in accordance with the timeline set forth in the Plan Support

Agreement, and (b) provide the Plan, the Disclosure Statement, all of the First Day Pleadings and

other principal documents associated with the Chapter 11 Case to the 2014 Bond Trustee for its

review and consent. Additionally, the Debtor has agreed not to solicit a plan of restructuring that

differs from the restructuring contemplated under the Plan without the consent of the Consenting

Holders.

       116.     Moreover, pursuant to and in accordance with the Plan Support Agreement, as more

particularly set forth therein, the Consenting Holders, which hold approximately 73% of the

principal amount outstanding of Series 2014 Bonds (excluding accreted principal under the Series

C Bonds). have agreed to among other things: (a) take all steps necessary to support confirmation

of the Plan, pursuant to the terms of the Plan Support Agreement; (b) take no action inconsistent

with the terms of the Plan Support Agreement or the Plan; and (c) consent to the Debtor’s use of

the cash collateral of the 2014 Bond Trustee for the Series 2014 Bonds. Furthermore, the

Consenting Holders have agreed not to sell, transfer, assign, or otherwise dispose of, directly or

indirectly, any of the Series 2014 Bonds, or any right, claim, or interest relating to or arising from

                                                  43
        Case 8-21-71095-ast        Doc 2     Filed 06/14/21     Entered 06/14/21 20:44:15




the Series 2014 Bonds, held by its respective members, subject to the terms and conditions of the

Plan Support Agreement.

       117.     The Plan Support Agreement further provides that upon the occurrence of any of

the following events, as more fully set forth in the Plan Support Agreement, it will be deemed

terminated upon written notice from the non-breaching party to the breaching party (each, a

“Termination Event”): (a) failure by the parties to agree to the form and substance of any Plan

Support Documents (as defined in the Plan Support Agreement), (b) any Bankruptcy Documents

(as defined in the Plan Support Agreement) are withdrawn, materially modified or amended, (c)

failure to file the Bankruptcy Documents on the Petition Date, (d) failure to file the petition by the

Outside Petition Date (as defined in the Plan Support Agreement), (e) any action by the Debtor that

would prevent or affect the ability of the Debtor to consummate the Plan and the Restructuring

Transaction, (f) entry of an order by the Court that would prevent or affect the ability of the parties

to consummate the Plan and the Restructuring Transaction in this Chapter 11 Case, or would affect

the rights and interests of any of the Consenting Holders or the 2014 Bond Trustee, as set forth in

the Plan Support Agreement, (g) the Effective Date of the Plan has not occurred by the time set

forth in the Plan Support Agreement, (h) an action by a court prevents consummation of the Plan,

(i) a mutual written agreement to terminate the Plan Support Agreement by the Debtor and the

Consenting Holders, and (j) failure by either party to comply with any of obligations set forth in the

Plan Support Agreement.

       118.     The Plan Support Agreement is integral to the Debtor’s efforts to consummate the

restructuring contemplated by the Plan. The Plan Support Agreement ensures that, in the absence

of any unforeseen Termination Events thereunder, the Debtor will have the votes needed to confirm

the Plan. Additionally, the relief requested herein will facilitate a smooth transition into and out of

                                                  44
        Case 8-21-71095-ast         Doc 2   Filed 06/14/21     Entered 06/14/21 20:44:15




chapter 11 as expeditiously and consensually as possible, while minimizing any business disruption

and impact on the Debtor’s daily operation of The Harborside or on its Residents and will otherwise

minimize the costs and expenses associated with these proceedings. Absent the benefit of the Plan

Support Agreement, the Consenting Holders could withdraw support for the Plan and the related

Plan process. Such a course of action could jeopardize the Debtor’s restructuring efforts and the

continued operation of The Harborside and otherwise cause significant delays, costs, and expenses

relating to the resolution of the Debtor’s obligations owed to the holders of the Series 2014 Bonds

and other third parties

       119.     Notably, the restructuring contemplated by the Plan Support Agreement is

substantially a restructuring of the Debtor’s balance sheet which, while leaving large parts of the

Debtor’s business relatively unchanged, will nonetheless significantly strengthen the Debtor’s

financial status and better position the Debtor for future profitability and therefore benefit the

holders of the Series 2014 Bonds.

       120.     Accordingly, the Debtor submits that the Plan Support Agreement Motion is in the

best interest of the Debtor, its estate, its Residents, and all parties in interest. Therefore, I

respectfully ask this Court to grant the relief sought in the Plan Support Agreement Motion.

        L.      Case Management Motion

       121.     By the Case Management Motion, the Debtor seeks entry of an order establishing

certain notice, case management, and administrative procedures, all subject to further order of the

Court, including: (a) establishing notice procedures; (b) authorizing procedures for the service of

pleadings, motions, or filings on the Residents; and (c) directing that matters be heard at monthly

omnibus hearings (the “Omnibus Hearings”) to be scheduled in advance and approving certain

filing procedures related thereto, and establishing objection procedures.


                                                 45
        Case 8-21-71095-ast         Doc 2    Filed 06/14/21      Entered 06/14/21 20:44:15




       122.     Additionally, and as discussed above, because as part of its overall operations The

Harborside operates a nursing home that qualifies as a licensed healthcare provider, the Debtor is

subject to the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) and other

privacy requirements, which prevents disclosure of individually identifiable health care information

(the “Protected Health Information” or “PHI”). Accordingly, the Case Management Motion

proposes certain procedures with respect to service of pleadings and other filings during the course

of the Chapter 11 Case, to prevent disclosure of the Protected Health Information. I believe that

the proposed procedures would adequately protect the rights of Residents while preserving the spirit

of notice and disclosure under the Bankruptcy Code.

       123.     I believe the relief requested in the Case Management Motion would minimize the

costs and burdens associated with running a chapter 11 process in the absence of procedures set

forth in the Case Management Motion. For instance, the possibility of numerous, fragmented

hearings, as well as the costs associated with mass copying and mailing or otherwise serving all

filings to parties without such procedures, would impose an administrative and economic burden

on the Debtor’s estate, this Court, and the parties in interest, and require the Debtor to otherwise re-

allocate its limited resources to comply with administrative requirements. Therefore, I respectfully

ask this Court to grant the relief sought in the Case Management Motion.

        M.      Claims Bar Date Application

       124.     By the Claims Bar Date Application, the Debtor seeks entry of an order (a)

establishing (i) the date by which all entities, other than governmental units as defined in section

101(27) of the Bankruptcy Code and certain other parties as set forth therein, must file proofs of

claim (“Proofs of Claim”) (including any claims entitled to priority under section 503(b)(9) of the

Bankruptcy Code) in this chapter 11 case; (ii) the date (the “Governmental Bar Date”) by which all


                                                   46
       Case 8-21-71095-ast        Doc 2     Filed 06/14/21    Entered 06/14/21 20:44:15




governmental units must file Proofs of Claim in the chapter 11 case; (iii) the date (the “Rejection

Bar Date”) by which all Proofs of Claim (including for administrative claims arising under section

503(b) of the Bankruptcy Code) relating to the Debtor’s rejection of executory contracts or

unexpired leases must be filed in the chapter 11 case; and (iv) the date (the “Amended Schedules

Bar Date”, and collectively with the General Bar Date, the Governmental Bar Date, and the

Rejection Bar Date, the “Bar Dates”) by which all entities must file Proofs of Claim in the Chapter

11 Case as a result of any amendment of the Debtor's Schedules and Statements (as defined below);

(b) authorizing procedures for the Residents to file Proofs of Claim; and (c) approving the form and

manner of notice of the Bar Dates (the “Bar Date Notice”).

       125.     As further discussed in the Claims Bar Date Application, the Debtor proposes the

following Bar Dates:

                •   General Bar Date: August 3, 2021, 2021 at 5:00 p.m. (prevailing Eastern Time);

                •   Governmental Bar Date: December 13, 2021 at 5:00 p.m. (prevailing Eastern
                    Time);

                •   Rejection Bar Date: The later of the General Bar Date or the date that is thirty
                    (30) days after entry of an order rejecting the contract; and

                •   Amended Schedules Bar Date: Thirty (30) days after the Debtor serves notice
                    of an amended Schedules and Statements.

       126.     Additionally and as discussed above, because The Harborside operates a nursing

home that qualifies as a licensed healthcare provider, the Debtor is subject to HIPAA and other

privacy requirements, which protect the privacy of Protected Health Information. Accordingly, the

Claims Bar Date Application proposes certain procedures with respect to Residents that file Proofs

of Claim to prevent disclosure of the Protected Health Information. I believe that the proposed

procedures would adequately protect the rights of Residents while preserving the spirit of notice

and disclosure under the Bankruptcy Code.

                                                 47
        Case 8-21-71095-ast       Doc 2     Filed 06/14/21     Entered 06/14/21 20:44:15




       127.     The Debtor is filing this Claims Bar Date Application on the Petition Date because

the Debtor seeks to effectuate a balance sheet restructuring pursuant to the Plan that contemplates

confirmation of the Plan within approximately seventy-five (75) days of the Petition Date. The

Debtor has filed the Claims Bar Date Application to comply with all applicable Bankruptcy Rules

and Local Rules regarding claims bar dates, while maintaining its proposed timeline for the

confirmation of the Plan.

       128.     To proceed with the restructuring process pursuant to the proposed timeline, and to

make distributions to creditors under the Plan, the Debtor requires, among other things, complete

and accurate information regarding the nature, validity, and amount of claims that will be asserted

in the Chapter 11 Case. Consequently, to avoid any delay in the restructuring process, I respectfully

request that the Court establish the Bar Dates and related claims procedures proposed herein and

approve the form and manner of notice thereof.

                        INFORMATION REQUIRED BY LOCAL RULE 1007-4

       129.     It is my understanding that the Local Bankruptcy Rules for the Eastern District of

New York (the “Local Rules”) require the disclosure of certain information related to the Debtor.

The information required by Local Rule 1007-4 is set forth below and in attached exhibits.

                (i)     I do not believe that the Debtor is a small business debtor within the

                        meaning of the section 101(51D) of the Bankruptcy Code.

                (ii)    The nature of the Debtor’s business and the circumstances leading to the

                        Debtor’s filing under chapter 11 have been described above.

                (iii)   Exhibit A provides a list, to the extent available, with respect to the

                        committees that have been appointed or formed prior to the Petition Date

                        and any committee professionals thereof.


                                                 48
Case 8-21-71095-ast      Doc 2     Filed 06/14/21      Entered 06/14/21 20:44:15




      (iv)    Exhibit B provides a list, to the extent available, with respect to the Debtor’s

              thirty largest unsecured claims: (1) the creditor’s name, address, and

              telephone number; (2) the person(s) familiar with the Debtor’s account; and

              (3) the amount of the claim and whether the claim is contingent,

              unliquidated, disputed, or partially secured.

      (v)     Exhibit C provides a list, to the extent available, with respect to the Debtor’s

              five (5) largest secured claims: (1) the creditor’s name, address, and

              telephone number; and (2) the amount of the claim, estimated value of the

              collateral securing the claim, and whether the claim or lien is disputed.

      (vi)    Exhibit D provides an unaudited balance sheet, dated March 31, 2021,

              showing the Debtor’s assets and liabilities as of that date.

      (vii)   The Debtor is a not-for-profit corporation. Therefore, there are no shares of

              stock in the Debtor that are publicly held. There are no debentures or

              securities that are publicly held.

      (viii) None of the Debtor’s property is in the possession of any custodian, public

              officer, mortgagee, assignee, or secured creditor.

      (ix)    Exhibit E lists the premises owned or leased by the Debtor in which the

              Debtor operates its business.

      (x)     Exhibit F lists the location of the Debtor’s significant assets, and the

              location of the Debtor’s books and records. The Debtor has no significant

              assets held outside the territorial limits of the United States.

      (xi)    Exhibit G lists the nature and status of each action pending or threatened

              against the Debtor or its property.

                                        49
      Case 8-21-71095-ast           Doc 2    Filed 06/14/21   Entered 06/14/21 20:44:15




              (xii)   Exhibit H lists (1) the name of individuals who comprise the Debtor’s senior

                      management; (2) their tenure with the Debtor; and (3) a summary of their

                      relevant responsibilities and experience.

              (xiii) Exhibit I lists the estimated amount of weekly payroll to be paid to

                      employees for the thirty (30) day period following the Petition Date.

              (xiv)   Exhibit J lists the amount proposed to be paid to officers and directors in

                      the thirty (30) day period following the Petition Date.

              (xv)    Exhibit K provides a schedule of the estimated cash receipts, net gain or

                      loss, and obligations and receivables expected to accrue that remain unpaid,

                      other than professional fees, for the thirty (30) day period following the

                      Petition Date.

              (xvi)   Exhibit L is a simplified organization chart showing the Debtor and its

                      affiliates.

                                            CONCLUSION

       The Debtor respectfully requests that the orders granting relief requested in the First Day

Pleadings be entered. I reserve the right to supplement and/or amend this Declaration with

testimony and/or exhibits.


       I declare under the penalty of perjury that the foregoing is true and correct.




                                                 50
Case 8-21-71095-ast   Doc 2   Filed 06/14/21   Entered 06/14/21 20:44:15




 06/14/2021
         Case 8-21-71095-ast       Doc 2       Filed 06/14/21       Entered 06/14/21 20:44:15




                                                Exhibit A

                            Committees and Committee Professionals

Before the Petition Date, the following entities formed an ad hoc committee of bondholders
consenting to the Debtor’s proposed Plan.

          Consenting Holders Member                                     Advisors
                                                                1
    Holders of approximately 73% of the          Legal Counsel
    principal amount outstanding of Series       Daniel S. Bleck, Esq.
    2014 Bonds (excluding accreted               Mintz Levin Cohn Ferris Glovsky & Popeo, PC
    principal under the Series C Bonds)          One Financial Center
    issued by the 2014 Issuer under the 2014     Boston, Massachusetts 02111
    Indenture.                                   dsbleck@mintz.com




1
  Mintz Levin Cohn Ferris Glovsky & Popeo, PC is counsel to the 2014 Bond Trustee, and does not
represent individual Consenting Holders. The 2014 Bond Trustee works under the direction of bondholders,
including the Consenting Holders.
             Case 8-21-71095-ast          Doc 2      Filed 06/14/21      Entered 06/14/21 20:44:15




                                                      Exhibit B

                                  Debtor’s Thirty Largest Unsecured Claims

                                    Name, telephone
                                    number, and fax
                                                                                                     Indicate if claim is
             Name of creditor          number of            Nature of claim
                                                                                                        contingent,
Creditor      and complete        employees, agent or      (trade debt, bank   Amount of claim as
                                                                                                       unliquidated,
Number       mailing address,        department of         loan, government        of date
                                                                                                    disputed, or subject
            including zip code   creditor familiar with      contract, etc.)
                                                                                                          to setoff
                                   claim who may be
                                       contacted
   1       Resident # 10026      [REDACTED]               Entrance Fee         $1,364,632.50        Contingent,
           [REDACTED]                                     Liability                                 Unliquidated

   2       Resident # 10014      [REDACTED]               Entrance Fee         $1,360,333.18        Contingent,
           [REDACTED]                                     Liability                                 Unliquidated
   3       Resident # 10003      [REDACTED]               Entrance Fee         $1,285,200.00        Contingent,
           [REDACTED]                                     Liability                                 Unliquidated
   4       Resident # 10005      [REDACTED]               Entrance Fee         $1,240,359.20        Contingent,
           [REDACTED]                                     Liability                                 Unliquidated
   5       United States                                  Paycheck             $1,156,304.00        Contingent
           Small Business                                 Protection
           Administration                                 Program (PPP)
           409 3rd Street SW                              Loan
           Washington, DC
           20416
   6       Resident # 10017      [REDACTED]               Entrance Fee         $1,133,481.60        Contingent,
           [REDACTED]                                     Liability                                 Unliquidated
   7       Resident # 10009      [REDACTED]               Entrance Fee         $1,094,752.00        Contingent,
           [REDACTED]                                     Liability                                 Unliquidated
   8       Resident # 10015      [REDACTED]               Entrance Fee         $1,075,612.80        Contingent,
           [REDACTED]                                     Liability                                 Unliquidated
   9       Resident # 10016      [REDACTED]               Entrance Fee         $1,061,650.00        Contingent,
           [REDACTED]                                     Liability                                 Unliquidated
  10       Resident # 10021      [REDACTED]               Entrance Fee         $1,055,237.60        Contingent,
           [REDACTED]                                     Liability                                 Unliquidated
  11       Resident # 10008      [REDACTED]               Pending Refund       $1,048,728.80
           [REDACTED]                                     to Former
                                                          Resident
  12       Resident # 10020      [REDACTED]               Entrance Fee         $1,023,779.20        Contingent,
           [REDACTED]                                     Liability                                 Unliquidated
  13       Resident # 10019      [REDACTED]               Pending Refund       $1,016,592.00
           [REDACTED]                                     to Former
                                                          Resident
  14       Resident # 10023      [REDACTED]               Entrance Fee         $1,015,987.20        Contingent,
             Case 8-21-71095-ast          Doc 2      Filed 06/14/21      Entered 06/14/21 20:44:15




                                    Name, telephone
                                    number, and fax
                                                                                                     Indicate if claim is
             Name of creditor          number of            Nature of claim
                                                                                                        contingent,
Creditor      and complete        employees, agent or      (trade debt, bank   Amount of claim as
                                                                                                       unliquidated,
Number       mailing address,        department of         loan, government        of date
                                                                                                    disputed, or subject
            including zip code   creditor familiar with      contract, etc.)
                                                                                                          to setoff
                                   claim who may be
                                       contacted
           [REDACTED]                                     Liability                                 Unliquidated
  15       Resident # 10004      [REDACTED]               Entrance Fee         $1,003,666.50        Contingent,
           [REDACTED]                                     Liability                                 Unliquidated
  16       Resident # 10007      [REDACTED]               Pending Refund       $1,003,468.26
           [REDACTED]                                     to Former
                                                          Resident
  17       Resident # 10012      [REDACTED]               Entrance Fee         $988,631.20          Contingent,
           [REDACTED]                                     Liability                                 Unliquidated
  18       Resident # 10010      [REDACTED]               Entrance Fee         $950,300.00          Contingent,
           [REDACTED]                                     Liability                                 Unliquidated
  19       Resident # 10027      [REDACTED]               Entrance Fee         $941,615.72          Contingent,
           [REDACTED]                                     Liability                                 Unliquidated
  20       Resident # 10024      [REDACTED]               Pending Refund       $938,669.00
           [REDACTED]                                     to Former
                                                          Resident
  21       Resident # 10013      [REDACTED]               Entrance Fee         $918,355.30          Contingent,
           [REDACTED]                                     Liability                                 Unliquidated
  22       Resident # 10028      [REDACTED]               Pending Refund       $918,247.20
           [REDACTED]                                     to Former
                                                          Resident
  23       Resident # 10018      [REDACTED]               Entrance Fee         $917,643.85          Contingent,
           [REDACTED]                                     Liability                                 Unliquidated
  24       Resident # 10022      [REDACTED]               Entrance Fee         $904,369.60          Contingent,
           [REDACTED]                                     Liability                                 Unliquidated
  25       Resident # 10000      [REDACTED]               Entrance Fee         $902,116.00          Contingent,
           [REDACTED]                                     Liability                                 Unliquidated
  26       Resident # 10025      [REDACTED]               Entrance Fee         $883,709.30          Contingent,
           [REDACTED]                                     Liability                                 Unliquidated
  27       Resident # 10002      [REDACTED]               Entrance Fee         $883,709.30          Contingent,
           [REDACTED]                                     Liability                                 Unliquidated
  28       Resident # 10011      [REDACTED]               Entrance Fee         $878,137.60          Contingent,
           [REDACTED]                                     Liability                                 Unliquidated
  29       Resident # 10006      [REDACTED]               Entrance Fee         $869,567.57          Contingent,
           [REDACTED]                                     Liability                                 Unliquidated
  30       Resident # 10001      [REDACTED]               Entrance Fee         $855,212.67          Contingent,
           [REDACTED]                                     Liability                                 Unliquidated
             Case 8-21-71095-ast       Doc 2     Filed 06/14/21   Entered 06/14/21 20:44:15




                                                  Exhibit C

                                    Top Five Largest Secured Claims

                                                        Approximate         Description and      Contingent,
              Mailing Address &
  Creditor                             Counsel        Amount of Claim as   Estimated Value of   Unliquidated,
               Phone Number
                                                       of June 12 2021         Collateral         Disputed
              1010 Grand
                                  Mintz Levin
              Avenue P.O. Box
                                  Cohn Ferris
              419 226 Kansas
UMB Bank,                         Glovsky and                              Substantially all
              City, MO 64106-
n.a., as 2014                     Popeo PC, One         $214,252,157       of the Debtor’s
              6226
Bond Trustee                      Financial Center,                        assets–value
              800.860.3020
                                  Boston, MA                               unknown.
              (bondholder
                                  02111
              relations)
Case 8-21-71095-ast   Doc 2   Filed 06/14/21   Entered 06/14/21 20:44:15




                               Exhibit D

            Unaudited Balance Sheet, Dated March 31, 2021
      Case 8-21-71095-ast              Doc 2       Filed 06/14/21        Entered 06/14/21 20:44:15


                                      The Amsterdam at Harborside
                                      Statement of Financial Position
                                           As of March 31, 2021
                                              UNAUDITED


                                                       Current Month         Prior Month      Variance
                      ASSETS
Cash and Cash Equivalents                                   2,626,523           1,324,404    1,302,119
Escrow Entrance Fees and Reservation Deposits               2,617,153           2,617,089           64
Net A/R Residents                                             876,153           1,050,765     (174,612)
Other Receivables                                              16,510              16,086          424
Inventory                                                      40,634              40,713          (79)
Deposits                                                        3,391               3,391          -
Prepaid Expenses                                              770,095             446,466      323,630
Total Current Assets                                        6,950,460           5,498,914    1,451,546
CIP                                                         1,798,300           1,502,396      295,904
Fixed Assets                                              259,639,937         259,635,448        4,489
Accumulated Depreciation                                  (69,256,586)        (68,701,906)    (554,680)
Capitalized Marketing                                      12,161,341          12,161,341          -
Accumulated Amortization                                  (11,978,226)        (11,978,226)         -
Restricted Assets                                          10,827,581          11,078,500     (250,920)
                 TOTAL ASSETS                             210,142,806         209,196,467      946,339


                    LIABILITIES
Accounts Payable                                            2,127,307           1,402,104      725,203
Payroll Related Current Liabilities                           728,993             672,901       56,093
Accrued Operating Expenses                                    759,617             900,154     (140,536)
Deferred CARES Act Revenue                                     91,336              91,336          -
Resident Current Liabilities                               16,444,782          14,611,153    1,833,628
Accrued Bond Interest Expense - Series A and B              4,636,917           3,864,097      772,820
Total Current Liabilities                                  24,788,952          21,541,744    3,247,208

Entrance Fee Liability                                    167,732,815         169,935,999    (2,203,184)
Long Term Debt (net of Deferred financing costs)          195,031,739         195,013,018        18,721
Accrued Bond Interest Expense - Series C                    8,066,104           7,953,992       112,112
Subordinated Loan                                           3,000,000           3,000,000           -
Accrued Interest on Subordinated Loan                       3,846,614           3,826,864        19,750
Future Services Obligation Liability                       21,786,000          21,786,000           -
Paycheck Protection Program Loan                            1,156,272                 -       1,156,272
               TOTAL LIABILITIES                          425,408,496         423,057,618    2,350,878


                       EQUITY
Fund Balance (Deficit)                                   (212,334,915)       (212,334,915)          -
Net Income (Loss)                                          (2,930,775)         (1,526,235)   (1,404,540)
                 TOTAL EQUITY                            (215,265,690)       (213,861,151)   (1,404,540)

        TOTAL LIABILITIES & EQUITY                        210,142,806         209,196,467      946,339
 Case 8-21-71095-ast   Doc 2   Filed 06/14/21    Entered 06/14/21 20:44:15




                                Exhibit E

                  Premises Owned or Leased by Debtor

                                       Lease Expiration
Debtor/Lessee    Property Address            Date             Type of Interest
                300 E. Overlook Port
AHCCRC, Inc.      Washington, NY                N/A               Owned
                       11050
     Case 8-21-71095-ast       Doc 2     Filed 06/14/21     Entered 06/14/21 20:44:15




                                          Exhibit F

                   Location of Debtor’s Significant Assets and Records

    Pursuant to Local Rule 1007-4(a)(xi), the following lists the location of the Debtor’s
substantial assets, books and records, and nature, location, and value of any assets held by the
                               Debtor outside the United States:

                          Location of Debtor’s Substantial Assets

                                     300 E. Overlook
                             Port Washington, New York 11050

  The Debtor’s real property, leaseholds and inventory, and the location of these assets are
                                   provided in Exhibit E.

                       Location of the Debtor’s Books and Records:

                                     300 E. Overlook
                             Port Washington, New York 11050

                                  1060 Amsterdam Avenue
                                 New York, New York 10025

                       Debtor’s Assets Outside of the United States
                   The Debtor holds no assets outside of the United States.
                 Case 8-21-71095-ast     Doc 2   Filed 06/14/21        Entered 06/14/21 20:44:15




                                                  Exhibit G

                               Litigation Pending Against Debtor or its Property

                                                         Status or                 Nature of
        Caption                 Jurisdiction
                                                        Disposition               Proceeding
Marlene     Padover      vs.
Amsterdam             House
Continuing Care Retirement                          Plaintiff filed a motion
Community, Inc. d/b/a The                           for summary judgment;
                                  New York                                      Entrance fee refund
Amsterdam at Harborside;                             no decision has been
Docket No. 614818/2020                                   entered to date.
(N.Y. Sup Ct. Feb 09, 2021)

Cathleen    Colligan,    as
Executor of the Estate of
Thomas      Colligan     v.
Amsterdam             House                         Plaintiff filed a motion
Continuing Care Retirement                          for summary judgment;
                                  New York                                      Entrance fee refund
Community, Inc. d/b/a The                            no decision has been
Amsterdam at Harborside;                                 entered to date.
Docket No. 601521/2021
(N.Y. Sup Ct. Feb 08, 2021)

Thomas Baranello and
Steven Baranello, as Co-
Executors of the Estate of
Johanna    Baranello      v.                           Plaintiff filed a
Amsterdam             House                        Summons and Complaint
Continuing Care Retirement        New York          against the Debtor; the     Entrance fee refund
Community, Inc. d/b/a The                          Debtor filed an Answer.
Amsterdam at Harborside;                           No further action in case.
Docket No. 612483/2020
(N.Y. Sup Ct. Nov. 4, 2020)




Larry M. Fields and Paul B.
Fields, as Executors of the
Estate of Joan Lewander v.
Amsterdam             House                            Plaintiff filed a
Continuing Care Retirement                         Summons and Complaint
Community, Inc. d/b/a The         New York          against the Debtor; the     Entrance fee refund
Amsterdam at Harborside;                           Debtor filed an Answer.
Docket No. 611908/2020                             No further action in case.
(N.Y. Sup Ct. Oct 27, 2020)




Stephen R. Flanagan, as                                Plaintiff filed a
Executor of the Estate of         New York         Summons and Complaint        Entrance fee refund
Joan Flanagan v. Amsterdam                          against the Debtor; the
                 Case 8-21-71095-ast   Doc 2   Filed 06/14/21       Entered 06/14/21 20:44:15




House Continuing Care                           Debtor filed an Answer.
Retirement Community, Inc.                      No further action in case.
d/b/a The Amsterdam at
Harborside; Docket No.
607467/2020
(N.Y. Sup Ct. Jul 23, 2020)

Daniel June vs. Amsterdam
House Continuing Care
Retirement Community, Inc.
d/b/a The Amsterdam at                              Pike Construction
                                New York                                     Personal Injury
Harborside; Docket No.                           indemnified the Debtor.
61751/2013
(N.Y. Sup Ct. Mar 10, 2014)
                 Case 8-21-71095-ast              Doc 2       Filed 06/14/21      Entered 06/14/21 20:44:15




                                                               Exhibit H

                                         Summary of Debtor’s Senior Management

                           Tenure in
    Name                    Position                Position                                 Responsibilities
James Davis             33 years 1               President and         As President and CEO, James Davis is responsible for
                                                 CEO                   overseeing the operations of the corporation and its
                                                                       assets. He directs and supervises operations of the
                                                                       Debtor, its administration, and each of its departments.
                                                                       Mr. Davis’ responsibilities also consist of supervising
                                                                       the Debtor’s overall restructuring efforts and reporting
                                                                       to the Board of Directors regarding the Debtor’s
                                                                       operations and strategy.
Mark Pancirer           30 years 2               Senior Vice           As Senior Vice President and CFO, Mr. Pancirer’s
                                                 President and         primary responsibilities include the following: (a)
                                                 CFO                   monitor and report fiscal operations to the President
                                                                       and Chief Executive Officer, Executive Director, the
                                                                       Board of Directors, and governmental regulatory
                                                                       agencies; (b) develop long-term fiscal policies; (c)
                                                                       coordinate and secure financing of building expansion
                                                                       projects and long term borrowing options; (d) prepare
                                                                       executive summary and interim monthly financial
                                                                       reports; (e) prepare year-end and government audits;
                                                                       and (f) negotiate contracts with various service
                                                                       agencies.
Brooke Navarre          3 years                  Executive             The Executive Director assists in the development of
                                                 Director              the initial draft of the operating and capital
                                                                       expenditure budget for the corporation. She prepares
                                                                       initial variance analysis of monthly financial
                                                                       statements utilizing the Greystone format. Further,
                                                                       Ms. Navarre initiates, promotes and provides ongoing
                                                                       commitment to excellence in services through the
                                                                       Greystone “Living in Style” program.
Pamela Landman 2 years                           General               The General Counsel oversees and manages the
                                                 Counsel               provision of all legal services to the corporation to
                                                                       ensure maximum protection of its legal rights and to
                                                                       maintain its operations within the limits prescribed by
                                                                       law. Among Ms. Landman’s responsibilities, she
                                                                       provides strategic guidance to the corporation on a
                                                                       variety of legal issues, and examines and drafts



      1
          This figure includes the tenure spent with affiliated entities.
      2
          This figure includes the tenure spent with affiliated entities.
            Case 8-21-71095-ast    Doc 2   Filed 06/14/21    Entered 06/14/21 20:44:15




                                                  business agreements and contracts with Residents,
                                                  vendors and other outside parties.
Kelly DeJesus   1 year            Health Care     The Health Care Administrator’s duties include
                                  Administrator   planning, developing, organizing, implementing, and
                                                  evaluating the Health Center’s programs and
                                                  activities. Ms. DeJesus also assists with the
                                                  development of the Health Center’s organizational
                                                  structure and articulates the roles of department heads
                                                  within that structure. Further, Ms. DeJesus works on
                                                  the development and administration of the Health
                                                  Center’s overall budget process. Ms. DeJesus is a
                                                  licensed nursing home administrator in the state of
                                                  New York.
        Case 8-21-71095-ast           Doc 2      Filed 06/14/21       Entered 06/14/21 20:44:15




                                                  Exhibit I

                         Estimated Payroll 30-Days Following Petition Date


    Payments to Employees (Not Including Officers and Directors)                           $420,000

          Payments to Financial and Business Consultants                                   $712,750 1




1
 Payments include $52,750 to be paid in to ordinary course professionals and $660,000 to be paid to restructuring
professionals.
       Case 8-21-71095-ast            Doc 2      Filed 06/14/21       Entered 06/14/21 20:44:15




                                                  Exhibit J

        Estimated Payment to Officers and Directors 30-Days Following Petition Date

                  Payments to Officers and Directors                                $32,111 1




1
  Inclusive of the estimated amount to be paid to Amsterdam Consulting which provides certain management services
to the Debtor.
   Case 8-21-71095-ast     Doc 2    Filed 06/14/21   Entered 06/14/21 20:44:15




                                      Exhibit K

Schedule of Estimated Cash Receipts, Net Gains or Loss, Obligations, and Receivables
                    Unpaid for 30-Days Following Petition Date

                      Cash Receipts                     $2,331,000

                   Cash Disbursements                   $1,918,679

                   Net Cash Gain/Loss                    $412,321


                    Unpaid Obligations                  $1,296,899

                   Unpaid Receivables                   $1,181,957
Case 8-21-71095-ast   Doc 2   Filed 06/14/21    Entered 06/14/21 20:44:15




                               Exhibit L

                         Organizational Chart
                         Case 8-21-71095-ast   Doc 2   Filed 06/14/21   Entered 06/14/21 20:44:15




        Legend


     Non-Debtor                                  Amsterdam Continuing Care
      Entities                                       Health System, Inc.
                                                  (NY 501(c)(3) Corporation)
                                                      (“ACCH System”)
    Debtor Entity




                                                 Sole Member                                Sole Member




                                                Amsterdam Consulting, LLC                     AHCCRC, Inc. d/b/a The
      Other ACCH System Entities*               (New York Limited Liability                   Amsterdam at Harborside
                                                        Company)                             (NY 501(c)(3) Corporation)




*ACCH System is either the parent entity of, or has overlapping board members with, such entities.
Case 8-21-71095-ast   Doc 2   Filed 06/14/21   Entered 06/14/21 20:44:15




                              Exhibit M

              Plan Support Agreement, dated June 14, 2021
    Case 8-21-71095-ast         Doc 2      Filed 06/14/21       Entered 06/14/21 20:44:15




                               PLAN SUPPORT AGREEMENT

       This PLAN SUPPORT AGREEMENT (this “Plan Support Agreement”) is made
and entered into as of June 14, 2021 (the “PSA Effective Date”) by and between
Amsterdam House Continuing Care Retirement Community, Inc. (the “Borrower”),
Amsterdam Continuing Care Health System, Inc. as sole member of the Borrower
(“ACCHS”) and each of the undersigned holders of or investment advisers or subadvisers
to holders of Bonds (as defined herein) (the “Consenting Holders”, and together with the
Borrower, each a “Party” and collectively the “Parties”).

                                            RECITALS

        A.     Nassau County Industrial Development Agency (the “Issuer”) issued its
(a) Continuing Care Retirement Community Fixed Rate Revenue Bonds (Amsterdam at
Harborside Project) Series 2014A (the “Series 2014A Bonds”), (b) Continuing Care
Retirement Community Fixed Rate Revenue Bonds (Amsterdam at Harborside Project)
Series 2014B (the “Series 2014B Bonds”) and (c) Continuing Care Retirement Community
Excess Cash Flow Revenue Bonds (Amsterdam at Harborside Project) Series 2014C (the
“Series 2014C Bonds” and together with the Series 2014A Bonds and Series 2014B Bonds,
the “Bonds”) pursuant to the Indenture of Trust dated November 1, 2014, as amended by
the First Amendment to Indenture of Trust dated January 22, 2020 (as so amended, the
“Indenture”) between the Issuer and UMB Bank, N.A., as trustee (the “Trustee”) for the
purpose of refinancing that certain continuing care retirement community known as “The
Amsterdam at Harborside” (the “Project”).

        B.      Simultaneously therewith, the Issuer and the Borrower entered into that
certain Installment Sale Agreement dated November 1, 2014, as amended by the First
Amendment to the Installment Sale Agreement dated January 22, 2020 (as so amended,
the “Installment Sale Agreement”) to provide for, among other things, payment of an
installment purchase price for the acquisition of the Project by the Borrower, such amounts
to be paid at such times and in such amounts to pay principal of and interest on the Bonds
when due.

        C.      As security for its obligations under the Installment Sale Agreement, the
Borrower granted the Trustee a security interest against the Mortgaged Property and a
security interest against substantially all of the Borrower’s assets pursuant to that
Mortgage, Assignment of Lease and Rents and Security Agreement dated November 1,
2014 (the “Mortgage”) and the Trust Estate pursuant to the Indenture (all such collateral
so granted, the “Collateral”).1 The Indenture, the Installment Sale Agreement, the Bonds,
the Mortgage and any other document or agreement delivered as security for, or in respect
to, the Bonds or the Borrower’s obligations under any of such documents are collectively
referred to herein as the “Bond Documents.”



1
     Capitalized terms not otherwise defined herein have the meaning ascribed to such term in the Bond
     Documents (as defined below).
  Case 8-21-71095-ast        Doc 2     Filed 06/14/21     Entered 06/14/21 20:44:15




         D.     Each Consenting Holder holds or is the investment adviser or subadviser
to various funds and accounts that each holds debt arising out of, or related to, the Bonds
and the Consenting Holders hold or are the investment advisers or subadvisers to various
funds and accounts that hold debt, in aggregate, arising out of or related to the Bonds equal
to at least seventy-three (73%) of the principal amount of the Bonds outstanding.

       E.      Defaults, potential defaults or Events of Default have occurred (or will
occur) under the Bond Documents.

         F.     The Borrower desires to implement a restructuring (the “Restructuring”) of
its financial obligations with respect to the Bonds and its other outstanding obligations on
the terms and conditions set forth in the restructuring term sheet attached hereto as
Exhibit 1, as supplemented by the supplemental term sheet attached hereto as Exhibit 2,
(Exhibits 1 and 2, collectively, the “Term Sheet”).

       G.      The Parties have agreed to the Restructuring, solely on the terms and
conditions outlined in the Term Sheet.

        H.       The Borrower intends to implement the Restructuring by filing a voluntary
petition for relief under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy
Code”) commencing a case (the “Chapter 11 Case”) in the United States Bankruptcy Court
for the Eastern District of New York, Central Islip Division (the “Bankruptcy Court”) no
later than June 18, 2021 (the “Outside Petition Date”).

        I.     Each Party has reviewed, or has had the opportunity to review, this Plan
Support Agreement and the Term Sheet with the assistance of professional legal advisors
of its own choosing.
                           STATEMENT OF AGREEMENT

        In consideration of the premises and the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties, intending to be legally bound, agree as follows:

       1. Preliminary Statements. The statements set forth in the recitals are
incorporated herein and form an integrated part of this Plan Support Agreement, subject to
such modifications and amendments as may be permitted pursuant to Section 14 hereof.

        2. Effectiveness of Plan Support Agreement. Upon the execution of this Plan
Support Agreement by the Parties, this Plan Support Agreement will constitute the legally
binding and enforceable agreement of the Parties, subject to the applicable provisions of
title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) and
the terms of the Term Sheet, effective as of the PSA Effective Date.

       3. Agreements of the Borrower. Consistent with the Borrower’s business
judgment and the exercise of its fiduciary duties, the following are material covenants and
conditions to the agreements contained herein:


                                              2
Case 8-21-71095-ast       Doc 2   Filed 06/14/21     Entered 06/14/21 20:44:15




            (a)      The Borrower shall provide drafts of the following documents
    (collectively, the “Bankruptcy Documents”) to ACCHS, the Consenting Holders
    and the Trustee on or before May 24, 2021, ACCHS, the Consenting Holders and
    the Trustee shall provide any comments on the Bankruptcy Documents on or before
    June 8, 2021, and the Bankruptcy Documents shall be in form and substance
    satisfactory to the Consenting Holders, ACCHS, and the Trustee by June 13, 2021.

                  i)       Chapter 11 Petition with related documents, including: (i)
                           officer’s certificate, (ii) board resolutions, (iii) top 30
                           unsecured creditors list, (iv) Bankruptcy Rules 1007(a)(1)
                           and 7007.1 corporate ownership statement, and (v) Rule
                           1007(a)(3) list of equity security holders;

                  ii)      “First Day” Hearing Agenda;

                  iii)     Debtor’s Emergency Motion for Entry of an Order
                           Establishing Certain Notice, Case Management and
                           Administration Procedures and Omnibus Hearing Dates (the
                           “Case Management Motion”);

                  iv)      Debtor’s Emergency Motion for Interim and Final Orders (I)
                           Authorizing the Debtor to Use the Cash Collateral of UMB
                           Bank, N.A., as 2014 Bond Trustee; (II) Providing UMB
                           Bank, N.A., as 2014 Bond Trustee, Adequate Protection; and
                           (III) Modifying the Automatic Stay (the “Cash Collateral
                           Motion”);

                  v)       Plan of Reorganization (the “Plan”);

                  vi)      Disclosure Statement with respect to the Plan of
                           Reorganization (the “Disclosure Statement”);

                  vii)     Organizational Chart;

                  viii)    Emergency Motion for Entry of Interim and Final Orders
                           Authorizing (I) Continued Use of the Debtor’s Existing Cash
                           Management System, (II) Maintenance of Its Existing Bank
                           Accounts, (III) Continued Use of Its Existing Business
                           Forms, and (IV) a Waiver of Certain Deposit and Investment
                           Requirements in 11 U.S.C. § 345(b) and the UST Guidelines
                           (the “Cash Management Motion”);

                  ix)      Debtor’s Emergency Motion for Entry of Interim and Final
                           Orders (I) Authorizing the Debtor to (a) Pay Prepetition
                           Wages, Salaries, Commissions, Employee Benefits,
                           Prepetition Payroll Taxes, and Other Obligations, (b)
                           Maintain Compensation and Benefits Programs, and Pay

                                         3
Case 8-21-71095-ast     Doc 2   Filed 06/14/21     Entered 06/14/21 20:44:15




                         Related Administrative Obligations, and (c) Make Payroll
                         Deductions, (II) Authorizing Applicable Banks and Other
                         Financial Institutions to Honor and Process Related Checks
                         and Transfers, and (III) Granting Related Relief (the
                         “Employee Wages Motion”);

                x)       Debtor’s Emergency Motion for Entry of Interim and Final
                         Orders (I) Authorizing the Debtor to (a) Maintain Existing
                         Insurance Policies and Pay All Insurance Obligations
                         Arising Thereunder and (b) Renew, Revise, Extend,
                         Supplement, Change or Enter into New Insurance Policies,
                         and (II) Granting Certain Related Relief (the “Insurance
                         Motion”);

                xi)      Debtor’s Emergency Motion for Entry of Interim and Final
                         Orders (I) Prohibiting Utilities from Altering, Refusing, or
                         Discontinuing Service, (II) Deeming the Utility Providers
                         Adequately Assured of Future Performance, and (III)
                         Establishing Procedures for Determining Requests for
                         Additional Adequate Assurance (the “Utilities Motion”);

                xii)     Debtor’s Emergency Motion for Entry of an Interim and
                         Final Order (I) Authorizing the Debtor to Pay Certain
                         Prepetition Taxes and Fees, (II) Authorizing Financial
                         Institutions to Honor and Process Related Checks and
                         Transfers, and (III) Granting Related Relief (the “Taxes
                         Motion”);

                xiii)    Debtor’s Emergency Motion for Entry of an Order
                         Authorizing Debtor to Continue Escrowing and Refunding
                         Entrance Fees in the Ordinary Course of Business (the
                         “Escrow Motion”);

                xiv)     Debtor’s Emergency Motion for Entry of an Order
                         Authorizing the Implementation of Procedures to Maintain
                         and Protect Confidential Resident Information (the
                         “Resident Confidentiality Motion”);

                xv)      Debtor’s Emergency Motion for Entry of an Order
                         Authorizing the Debtor to Assume the Plan Support
                         Agreement (the “Plan Support Agreement Motion”);

                xvi)     Debtor’s Emergency Application for Appointment of
                         Kurtzman Carson Consultants LLC as Claims and Noticing
                         Agent for the Debtor Effective as of the Petition Date (the
                         “KCC Retention Application”);


                                       4
Case 8-21-71095-ast        Doc 2   Filed 06/14/21      Entered 06/14/21 20:44:15




                   xvii)    Debtor's Emergency Application for an Order (a)
                            Establishing Bar Dates Pursuant to Bankruptcy Rule 3003(c)
                            and (b) Approving Form and Manner of Notice Thereof (the
                            “Claims Bar Date Application”); and

                   xviii) Debtor’s Emergency Motion for Entry of an Order Pursuant
                          to Section 333(a) of Bankruptcy Code and Bankruptcy Rule
                          2007.2 (I)Waiving the Appointment of Patient Care
                          Ombudsman and (II) Allowing Debtor to Self-Report (the
                          “Ombudsman Motion”).

            (b)    The Borrower shall make all commercially reasonable efforts to file
    the Chapter 11 Case, contemporaneously with the Bankruptcy Documents, no later
    than the Outside Petition Date (the date on which the Chapter 11 Case and
    Bankruptcy Documents are actually filed shall be referred to herein as the “Petition
    Date”).

           (c)     The Borrower shall take all reasonably necessary steps in seeking to
    obtain from the Bankruptcy Court an order confirming the Plan reasonably
    acceptable in form and substance to ACCHS, the Consenting Holders and the
    Trustee (the “Confirmation Order”) on or before August 25, 2021.

            (d)    The Borrower shall take all reasonably necessary steps in seeking to
    obtain from the Bankruptcy Court an order authorizing the assumption of this Plan
    Support Agreement under Section 365 of the Bankruptcy Code.

           (e)     The Plan effective date shall occur on or before September 8, 2021
    (the “Effective Date”).

           (f)    The Borrower shall take no action inconsistent with the
    Restructuring, the transactions contemplated thereby, or the expeditious
    confirmation and consummation of such transactions.

           (g)     Subject to the exercise of its fiduciary duties, the Borrower shall not
    file a petition under the Bankruptcy Code or seek any similar relief without
    providing ACCHS, the Trustee and the Consenting Holders at least five (5) business
    days’ written notice thereof.

           (h)     In the event the Borrower proposes a plan of reorganization that does
    not comply with this Plan Support Agreement or that constitutes a Support
    Agreement Termination Event (as defined below), the Borrower will not assert that
    ACCHS, the Consenting Holders or the Trustee have expressly or impliedly
    supported, endorsed, or otherwise agreed to any financial information, including
    any projections or liquidation analysis, included in the Bankruptcy Documents or
    have otherwise agreed to or acknowledged any facts set forth in the Bankruptcy
    Documents.


                                          5
Case 8-21-71095-ast        Doc 2     Filed 06/14/21      Entered 06/14/21 20:44:15




            (i)     The Borrower will not:

                    i)      incur any further indebtedness with priority over the Bonds
                            without the Trustee’s consent;

                    ii)     transfer any assets other than in the ordinary course of its
                            business other than miscellaneous assets not necessary for
                            the operations of the Project; and

                    iii)    take any action that would result in entry of an order
                            terminating, whether in whole or in part, the Borrower’s
                            exclusive right to file a Chapter 11 plan pursuant to Section
                            1121 of the Bankruptcy Code.

    4.    Agreements of Consenting Holders.

             (a)     Restrictions on Transfers. Until this Plan Support Agreement has
    been terminated in accordance with Section 10, each Consenting Holder shall not
    voluntarily sell, transfer, or assign any of its Bonds or Claims or any option thereon
    or any right or interest (voting or otherwise) therein unless the transferee thereof (i)
    has already executed this Plan Support Agreement or (ii) agrees in writing by
    executing the form of Joinder attached hereto as Exhibit 3 to be bound, for the
    benefit of the Parties, by all of the terms of this Plan Support Agreement. Subject
    to applicable securities and bankruptcy law, this Plan Support Agreement shall in
    no way be construed to preclude any Consenting Holder or any of its respective
    subsidiaries or affiliates from acquiring additional Bonds; provided, however, that
    any such additional Bonds acquired by such Consenting Holder or any subsidiary
    or affiliate thereof shall automatically be deemed to be subject to the terms of this
    Plan Support Agreement.

            (b)      Voting on the Plan and Releases. Subject to the terms and
    conditions of this Plan Support Agreement, and so long as this Plan Support
    Agreement has not been terminated, and further provided that the Disclosure
    Statement approved by the Bankruptcy Court contains information substantially
    similar to that set forth in the Disclosure Statement filed as part of the Bankruptcy
    Documents, each Consenting Holder will vote all claims that it holds or as to which
    it has voting authority with respect to the Bonds outstanding, the Claims, and all
    other claims, rights, or interests that exist against the Borrower to accept the Plan,
    provided it is in a form substantially similar to that set forth in the Plan filed as part
    of the Bankruptcy Documents and shall not, if applicable, opt out of any releases
    contained in the Plan.

           (c)      Support. So long as this Plan Support Agreement has not been
    terminated, absent the consent of the Borrower, each Consenting Holder will not,
    and shall direct the Trustee not to:




                                            6
Case 8-21-71095-ast      Doc 2    Filed 06/14/21     Entered 06/14/21 20:44:15




                  i)      support or encourage, directly or indirectly, any financial
                          restructuring or sale of assets concerning the Borrower or its
                          assets, other than the Restructuring;

                  ii)     take any action inconsistent with the Term Sheet, the
                          transactions contemplated hereby or thereby, or the
                          expeditious confirmation and consummation of such
                          transactions;

                  iii)    vote against the Plan or otherwise agree, consent, or provide
                          any support, to any other Chapter 11 plan or other
                          restructuring or sale or liquidation of assets concerning the
                          Borrower or its assets, other than the Restructuring;

                  iv)     object to or otherwise commence any proceeding to oppose
                          or alter the Plan or any of the terms of the Restructuring (or
                          any other document filed in furtherance of, and that is
                          consistent with the Restructuring); or

                  v)      direct the Trustee to take any action or otherwise act in a
                          manner contrary to the terms of this Plan Support
                          Agreement.

          (d)     Each Consenting Holder commits to purchase the Series 2021A
    Bonds (as defined in the Term Sheet) in the respective amounts set forth on
    Schedule 2, subject to the following terms and conditions:

                  i)      Definitive documentation in form and substance acceptable
                          to such Consenting Holder regarding the issuance of the
                          Series 2021A Bonds, including without limitation,
                          covenants, make-whole redemption price and terms;

                  ii)     No Support Agreement Termination Event has occurred; and

                  iii)    No material adverse change regarding the operations or
                          financial condition of the Borrower has occurred.

            (e)     Adequate Information; Compliance with Section 1125(g) of the
    Bankruptcy Code. Each Consenting Holder has obtained “adequate information”
    (within the meaning of that phrase for purposes of Section 1125(a)(1) of the
    Bankruptcy Code) regarding the Restructuring and that the Borrower has provided
    all material, relevant information that the Consenting Holder has requested in
    advance of executing this Plan Support Agreement. Additionally, for purposes of
    this Plan Support Agreement, the solicitation of its support of the Plan in
    accordance with the terms and conditions hereof complies with applicable law and
    that each Consenting Holder was solicited in a manner complying with applicable
    law.

                                        7
Case 8-21-71095-ast       Doc 2   Filed 06/14/21      Entered 06/14/21 20:44:15




            (f)     Appearing in the Bankruptcy Court. Notwithstanding any provision
    in this Plan Support Agreement to the contrary, nothing in this Plan Support
    Agreement shall be construed to prohibit any Party from appearing as a party-in-
    interest in any matter to be adjudicated in the Bankruptcy Court so long as such
    appearance and the positions advocated in connection therewith are not inconsistent
    with this Plan Support Agreement and the Restructuring and are not for the purpose
    of hindering, delaying, or preventing the consummation of the Restructuring.

            (g)     Direct the Trustee. To the extent necessary, each Consenting Holder
    will direct the Trustee to take actions consistent with this Plan Support Agreement.

            (h)     Cash Collateral Order. The Trustee shall provide a draft of the
    interim Cash Collateral Order to the Borrower and ACCHS on or before May 24,
    2021, the Borrower and ACCHS shall provide comments on the interim Cash
    Collateral Order on or before June 3, 2021 and the interim Cash Collateral Order
    shall be in form and substance satisfactory to the Parties by June 13, 2021.

            (i)      Plan Releases. The obligations of the Consenting Holders hereunder
    are contingent upon the inclusion of customary releases in the Plan from the other
    Parties to this Plan Support Agreement in favor of the Consenting Holders and the
    Trustee.

            (j)     Trustee Documents. The Trustee shall provide drafts of the
    following documents (the “Trustee Documents”) to the Borrower and ACCHS on
    or before June 18, 2021 and the Trustee Documents shall be in form and substance
    satisfactory to the Parties by July 8, 2021:

                   i)      2021 Indenture of Trust;

                   ii)     2021 Installment Sale Agreement;

                   iii)    2021 Mortgage and Security Agreement; and

                   iv)     2021 Loan Agreement (if required).

    5.   Agreements of ACCHS.

            (a)     Support. ACCHS shall make all commercially reasonable efforts to
    assist and support the Debtor in consummating the Restructuring and obtaining
    confirmation of the Plan, in each case in accordance with the Term Sheet, including
    without limitation by taking all commercially reasonable actions to consummate
    the transactions described in the section of the Term Sheet titled “Contribution by
    Sponsor” in accordance with the terms thereof, contingent upon the inclusion of
    customary releases from the other Parties to this Plan Support Agreement and from
    all other parties under the Plan of Reorganization and Confirmation Order, subject
    to any opt-outs in accordance therewith, in favor of ACCHS in the Plan. So long

                                         8
  Case 8-21-71095-ast        Doc 2    Filed 06/14/21      Entered 06/14/21 20:44:15




       as this Plan Support Agreement has not been terminated, absent the consent of the
       Borrower and Trustee, ACCHS will not:

                      i)      support or encourage, directly or indirectly, any financial
                              restructuring or sale of assets concerning the Borrower or its
                              assets, other than the Restructuring;

                      ii)     take any action inconsistent with the Term Sheet, the
                              transactions contemplated hereby or thereby, or the
                              expeditious confirmation and consummation of such
                              transactions;

                      iii)    vote against the Plan or otherwise agree, consent, or provide
                              any support, to any other Chapter 11 plan or other
                              restructuring or sale or liquidation of assets concerning the
                              Borrower or its assets, other than the Restructuring;

                      iv)     object to or otherwise commence any proceeding to oppose
                              or alter the Plan or any of the terms of the Restructuring (or
                              any other document filed in furtherance of, and that is
                              consistent with the Restructuring); or

                      v)      otherwise act in a manner contrary to the terms of this Plan
                              Support Agreement.

        6. Representations and Warranties of the Borrower. The Borrower represents
and warrants to ACCHS and the Consenting Holders that the following statements are true,
correct, and complete as of the date hereof:

               (a)     it has all requisite corporate or similar authority to enter into this
       Plan Support Agreement and, subject to any necessary Bankruptcy Court approval,
       carry out the transactions contemplated hereby and perform its obligations
       contemplated hereunder, and the execution and delivery of this Plan Support
       Agreement and the performance of the Borrower’s obligations hereunder have been
       duly authorized by all necessary corporate, limited liability, partnership, or other
       similar action on its part;

               (b)     the execution, delivery, and, subject to any necessary Bankruptcy
       Court approval, performance by such Borrower of this Plan Support Agreement
       does not and shall not violate any provision of law, rule, or regulation applicable to
       it or any of its subsidiaries or its charter or bylaws (or other similar governing
       documents) or those of any of its subsidiaries;

                (c)    the execution, delivery, and performance by such Borrower of this
       Plan Support Agreement does not and shall not require any registration or filing
       with, consent or approval of, notice to, or other action to, with or by, any federal,
       state, or governmental authority or regulatory body;

                                             9
  Case 8-21-71095-ast        Doc 2     Filed 06/14/21     Entered 06/14/21 20:44:15




               (d)     to the best of its knowledge, after reasonable diligence, the
       information provided in connection with the Restructuring and this Plan Support
       Agreement did not and does not contain any untrue statement of a material fact or
       omit to state a material fact necessary to make the statements made therein, in light
       of the circumstances under which they were made, not misleading; and

               (e)     this Plan Support Agreement is, and after the Petition Date but
       subject to the assumption of this Plan Support Agreement pursuant to Section 365,
       of the Bankruptcy Code shall be, a legally valid and binding obligation of the
       Borrower, enforceable in accordance with its terms.

        7. Representations and Warranties of the Consenting Holders. Each Consenting
Holder represents and warrants to the Borrower that the following statements are true,
correct, and complete as of the date hereof:

               (a)     as of the date hereof, such Consenting Holder either (i) is the sole
       legal or beneficial owner of a principal amount of the Bonds outstanding as set forth
       on Schedule 1 hereto, and all related claims, rights, powers, and causes of action
       arising out of or in connection with or otherwise relating to such Bonds or the Bond
       Documents (collectively, the “Claims”), or (ii) is the investment adviser or
       subadviser to the legal and beneficial owner(s) of such Bonds and Claims or
       otherwise has the power and authority to bind such owners to the terms of this Plan
       Support Agreement and, in either case, such Consenting Holder has full power and
       authority to vote on and consent to such matters concerning such Bonds outstanding
       and such Claims and to exchange, assign and transfer such Bonds and Claims.

               (b)     it has all requisite corporate, partnership, limited liability company,
       or similar authority to enter into this Plan Support Agreement and perform its
       obligations contemplated hereunder, and the execution and delivery of this Plan
       Support Agreement and the performance of its obligations hereunder have been
       duly authorized by all necessary corporate, limited liability, partnership, or other
       similar action on its part;

              (c)      the execution, delivery, and performance by the undersigned of and
       under this Plan Support Agreement does not and shall not violate any provision of
       law, rule, or regulation applicable to it or any of its subsidiaries or its charter or
       bylaws (or other similar governing documents) or those of any of its subsidiaries;

               (d)     the execution, delivery, and performance by the undersigned of and
       under this Plan Support Agreement does not and shall not require any registration
       or filing with, consent or approval of, notice to, or other action to, with or by, any
       federal, state or governmental authority or regulatory body; and

               (e)    this Plan Support Agreement is the legally valid and binding
       obligation of such Consenting Holder, enforceable in accordance with its terms.




                                             10
  Case 8-21-71095-ast         Doc 2     Filed 06/14/21      Entered 06/14/21 20:44:15




        8. Representations and Warranties of ACCHS. ACCHS represents and warrants
to the Borrower and the Consenting Holders that the following statements are true, correct,
and complete as of the date hereof:

                (a)     it has all requisite corporate, partnership, limited liability company,
        or similar authority to enter into this Plan Support Agreement and perform its
        obligations contemplated hereunder, and the execution and delivery of this Plan
        Support Agreement and the performance of its obligations hereunder have been
        duly authorized by all necessary corporate, limited liability, partnership, or other
        similar action on its part;

               (b)      the execution, delivery, and performance by the undersigned of and
        under this Plan Support Agreement does not and shall not violate any provision of
        law, rule, or regulation applicable to it or any of its subsidiaries or its charter or
        bylaws (or other similar governing documents) or those of any of its subsidiaries;

                (c)     the execution, delivery, and performance by the undersigned of and
        under this Plan Support Agreement does not and shall not require any registration
        or filing with, consent or approval of, notice to, or other action to, with or by, any
        federal, state or governmental authority or regulatory body, but if it does, such
        authority has been or will be sought prior to the Petition Date; and

                (d)    this Plan Support Agreement is the legally valid and binding
        obligation of ACCHS, enforceable in accordance with its terms.

         9. Alternative Transactions. From and after execution of this Plan Support
Agreement until it is terminated pursuant to Section 10 hereof, and subject to the provisions
of Section 130 hereof, neither the Borrower nor any of its officers, directors, employees,
agents, representatives, or affiliates (including any investment banker or financial advisor
retained by the Borrower) shall, directly or indirectly, encourage, solicit, or initiate any
inquiry or proposal from, or encourage, solicit, or initiate any negotiations with, or solicit
or initiate any discussions with any person or entity (other than ACCHS, the Consenting
Holders and the Trustee or an affiliate, associate, representative or agent of such parties)
concerning any potential sale of the Borrower or restructuring of the Borrower or a
transaction that is similar to, in conflict with or in substitution of the Restructuring pursuant
to the terms hereof (each, an “Alternative Transaction”), or agree to endorse or take any
other action to facilitate any Alternative Transaction, unless the Borrower has obtained the
prior written consent of ACCHS, the Consenting Holders holding all rights related to or
otherwise having voting authority with respect to at least 75% of the principal amount of
the Bonds held collectively by the Consenting Holders who are signatory hereto (the
“Requisite Consenting Holders”).

        10. Termination of Support Agreement. Upon the occurrence of any Support
Agreement Termination Event, this Plan Support Agreement shall be deemed terminated
upon three business days’ (or such later date as is agreed to in writing by the non-breaching
Parties and, in the case of a breach by the Borrower or ACCHS, requiring the agreement
of the other and the Requisite Consenting Holders) written notice and three-day
opportunity to cure from the non-breaching Party to the breaching Party. In the event of

                                               11
  Case 8-21-71095-ast        Doc 2     Filed 06/14/21    Entered 06/14/21 20:44:15




any such termination, all Parties shall be immediately relieved of any obligations
hereunder. If the Chapter 11 Case has been filed prior to such occurrence, such notice may
be provided as part of a motion for relief from the automatic stay; provided that nothing
herein shall be deemed to require a motion for relief from the automatic stay to effect such
termination. Notwithstanding the above or anything else in this Plan Support Agreement
to the contrary, upon termination of this Plan Support Agreement, ACCHS or any
Consenting Holder shall be entitled as of right to change or withdraw its vote in favor of
the Plan and be relieved from all obligations of a Consenting Holder under this Plan
Support Agreement (collectively, a “Withdrawal”), with prior written notice thereof to the
Borrower and, if applicable, compliance with Rule 3018 of the Federal Rules of
Bankruptcy Procedure. The occurrence of any one or more the following shall constitute
a “Support Agreement Termination Event”:

                 (a) Failure by the Parties hereto to agree to the form and substance of
         any of the Bankruptcy Documents by June 13, 2021 or such later date as is agreed
         by the Requisite Consenting Holders;

                (b) Any of the Bankruptcy Documents is withdrawn, materially
         modified or amended (except in the case of a document which is an interim order,
         by replacement with a final order that would otherwise meet the requirements of
         a Bankruptcy Document, or with the consent of the ACCHS and the Consenting
         Holders and/or the Trustee);

                 (c)   The Borrower fails to file the Bankruptcy Documents on the Petition
         Date;

                 (d)   The Petition Date does not occur on or before the Outside Petition
         Date;

                 (e)   The Borrower:

                       i)     files or supports confirmation of, or fails to actively oppose
                              confirmation of, a plan of reorganization that requests or
                              would result in a withdrawal, modification, or amendment of
                              the Plan, or that, as to any provision of the Plan, materially
                              adversely affects the Consenting Holders;

                       ii)    files a motion, pleading, objection, lawsuit, or administrative
                              or adversary proceeding (or takes any action in support of
                              such a motion or pleading filed by another party) in the
                              Bankruptcy Court or other court, or otherwise assists in any
                              of the foregoing, that requests or would result in a
                              withdrawal, modification, or amendment (including in the
                              case of document which is an interim order, by replacement
                              with a final order) of the Restructuring; or



                                            12
Case 8-21-71095-ast     Doc 2    Filed 06/14/21     Entered 06/14/21 20:44:15




                 iii)    files a motion, complaint, application, or other request which
                         is inconsistent with the Term Sheet and seeks to disallow,
                         subordinate, or limit in any way the Bonds held by the
                         Consenting Holders, the Claims, or the liens of the
                         Consenting Holders and/or the Trustee, or seeking entry of
                         an order by the Bankruptcy Court disallowing,
                         subordinating, or limiting in any way the Bonds, Claims, or
                         liens of the Consenting Holders and/or the Trustee, or
                         asserting a claim against any Consenting Holder and/or the
                         Trustee to avoid any transfer or obligation, or seeking any
                         other monetary or equitable relief from or against any
                         Consenting Holder and/or the Trustee.

           (f)   Following the Petition Date, the Bankruptcy Court has:

                 i)      entered an order materially staying, reversing, vacating,
                         materially amending or modifying the Cash Collateral
                         Orders (other than the replacement of the interim order with
                         the final order) without the prior written approval of the
                         Trustee, or fails to enter the interim Cash Collateral Order
                         on or before the date that is eight (8) days after the Petition
                         Date, or the final Cash Collateral Order on or before the date
                         that is thirty (30) days after the Petition Date on such terms
                         as set out in the Cash Collateral Orders or by such later date
                         as is agreed to in writing by the Requisite Consenting
                         Holders;

                 ii)     not approved the Disclosure Statement on or before July 30,
                         2021, or by such later date as is agreed to in writing by the
                         Requisite Consenting Holders;

                 iii)    not entered the Confirmation Order on or before August 25,
                         2021, or by such later date as is agreed to in writing by the
                         Requisite Consenting Holders;

                 iv)     entered an order denying confirmation of the Plan;

                 v)      entered an order pursuant to Section 1104 of the Bankruptcy
                         Code appointing a trustee or appointing an examiner with
                         powers beyond the duty to investigate and report (as set forth
                         in Sections 1106(a)(3) and (4) of the Bankruptcy Code),
                         including, without limitation, to operate and manage the
                         Borrower’s business (unless the motion resulting in such
                         order was filed or supported by the Trustee), or the Borrower
                         files a motion, application or other pleading consenting to or
                         acquiescing in any such appointment;


                                       13
Case 8-21-71095-ast       Doc 2    Filed 06/14/21       Entered 06/14/21 20:44:15




                  vi)      entered an order dismissing the Chapter 11 Case or an order
                           pursuant to Section 1112 of the Bankruptcy Code converting
                           the Chapter 11 Case to a case under Chapter 7 of the
                           Bankruptcy Code;

                  vii)     entered an order suspending the Chapter 11 Case under
                           Section 305 of the Bankruptcy Code;

                  viii)    entered an order in the Chapter 11 Case, over the objection
                           of the Trustee, approving financing pursuant to Section 364
                           of the Bankruptcy Code that (i) would grant an additional
                           security interest or a lien that is equal or senior to that of the
                           Trustee on any Collateral, or (ii) would grant to any party
                           other than the Trustee a super priority administrative claim
                           that is senior or equal to that granted to the Trustee under the
                           Cash Collateral Orders; or

                  ix)      granted relief that is inconsistent with this Plan Support
                           Agreement or the Plan or that would result in a withdrawal,
                           modification, or amendment of the Restructuring that is
                           contrary to the Term Sheet and that has a material adverse
                           effect on the Consenting Holders; provided that such relief
                           has not resulted from any action or inaction by the
                           Consenting Holders or the Trustee.

            (g) The Effective Date of the Plan shall not have occurred on or before
     September 8, 2021 or by such later date as is agreed to by ACCHS and the
     Requisite Consenting Holders;

             (h) An injunction, judgment, order, decree, ruling, or charge shall have
     been entered that prevents consummation of the Restructuring and that remains
     in effect for longer than thirty (30) days;

           (i) There is a mutual written agreement to terminate this Plan Support
     Agreement by the Parties;

             (j) Failure by the Borrower to comply with any obligations under this
     Plan Support Agreement, other than those set forth in this Section 100 (which
     shall be an automatic termination upon three business days’ written notice), and
     such failure is not cured within five (5) business days after written notice thereof
     has been given to the Borrower;

            (k) Failure by the Borrower to comply with any obligations under this
     Section 100; and

             (l) Failure by any of the Consenting Holders to comply with any of its
     obligations under this Plan Support Agreement, and such failure is not cured

                                          14
  Case 8-21-71095-ast       Doc 2     Filed 06/14/21     Entered 06/14/21 20:44:15




         within five (5) business days after written notice thereof has been given by the
         Borrower to such Consenting Holder and the Trustee.

        11. Effect of Termination. Upon termination of this Plan Support Agreement, all
obligations hereunder, shall terminate and shall be of no force and effect.

        12. Cooperation; Further Assurances; Acknowledgment; Definitive Documents.
The Parties shall cooperate with each other and shall coordinate their activities (to the
extent practicable) in respect of all commercially reasonable actions necessary to
consummate the Restructuring. The Parties further agree to execute and deliver such other
instruments and to perform such commercially reasonable acts, in addition to the matters
herein specified, as may be appropriate or necessary, from time to time, to effectuate the
Restructuring.

        13. Fiduciary Out. Nothing herein shall prevent a determination by the Borrower,
made in good faith and following consultation with external counsel, subsequent to the date
hereof that its compliance with any covenant, obligation or agreement contained in this
Plan Support Agreement or the Plan Term Sheet is no longer consistent with its fiduciary
duties under applicable law. Upon such determination, the Borrower shall give written
notice thereof to the other Parties, in which event this Plan Support Agreement shall,
notwithstanding anything herein to the contrary, be deemed automatically terminated 14
business days after such notice is provided to the Parties. Nothing herein shall prejudice
any Party from challenging such exercise of the Borrower’s fiduciary duties, including
without limitation, seeking a determination from a court of competent jurisdiction that the
actions or inactions by the Borrower described in this Section constitute an unlawful
exercise of its fiduciary duties, or the Borrower from opposing such challenge.

       14. Amendments. This Plan Support Agreement may not be modified, amended
or supplemented except in a writing signed by the Parties.

      15. GOVERNING LAW; JURISDICTION. THIS PLAN SUPPORT
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
CONFLICT OF LAWS PROVISIONS THAT WOULD REQUIRE THE APPLICATION
OF THE LAW OF ANY OTHER JURISDICTION. BY ITS EXECUTION AND
DELIVERY OF THIS PLAN SUPPORT AGREEMENT, EACH OF THE PARTIES
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ANY
LEGAL ACTION, SUIT, OR PROCEEDING AGAINST IT WITH RESPECT TO ANY
MATTER UNDER, OR ARISING OUT OF OR IN CONNECTION WITH, THIS PLAN
SUPPORT AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT RENDERED IN ANY SUCH ACTION, SUIT, OR PROCEEDING, SHALL
BE BROUGHT IN ANY FEDERAL OR STATE COURT IN THE STATE OF NEW
YORK HAVING JURISDICTION, AND BY EXECUTION AND DELIVERY OF THIS
PLAN SUPPORT AGREEMENT, EACH OF THE PARTIES HEREBY
IRREVOCABLY ACCEPTS AND SUBMITS ITSELF TO THE EXCLUSIVE
JURISDICTION   OF    EACH    SUCH    COURT,    GENERALLY     AND
UNCONDITIONALLY, WITH RESPECT TO ANY SUCH ACTION, SUIT OR

                                            15
  Case 8-21-71095-ast        Doc 2     Filed 06/14/21      Entered 06/14/21 20:44:15




PROCEEDING; PROVIDED, THAT AFTER THE PETITION DATE THE
BANKRUPTCY COURT SHALL HAVE EXCLUSIVE JURISDICTION OVER ANY
ISSUES RELATING TO THIS PLAN SUPPORT AGREEMENT PROVIDED THAT
THE BANKRUPTCY COURT SHALL FOLLOW APPLICABLE CHOICE OF LAW
RULES.

       16. Specific Performance. It is understood that the Borrower and ACCHS shall
only be entitled to seek specific performance and injunctive or other equitable relief as a
remedy of any breach by the Consenting Holders of this Plan Support Agreement. Such
remedies shall be the exclusive remedies available to the Borrower, ACCHS or their
representatives for a breach of this Plan Support Agreement.

        17. Survival. Notwithstanding any sale of the Bonds outstanding or Claims in
accordance with Section 4(a) of this Plan Support Agreement, the agreements and
obligations herein shall survive such sale and shall continue in full force and effect for the
benefit of the Borrower and the Consenting Holders in accordance with the terms hereof,
and any purchaser of such Bonds and/or Claims shall be bound by and subject to the terms
of this Plan Support Agreement.

        18. Headings. The headings of the Sections, paragraphs, and subsections of this
Plan Support Agreement are inserted for convenience only, and shall not affect the
interpretation hereof.

       19. Successors and Assigns; Severability; Several Obligations. This Plan Support
Agreement is intended to bind and inure to the benefit of the Parties and its respective
successors, assigns, heirs, executors, administrators, and representatives. The invalidity or
unenforceability at any time of any provision hereof shall not affect or diminish in any way
the continuing validity and enforceability of the remaining provisions hereof. The
agreements, representations, and obligations of the Consenting Holders under this Plan
Support Agreement are, in all respects, several and not joint.

        20. No Third-Party Beneficiaries. Unless expressly stated herein, this Plan
Support Agreement shall be solely for the benefit of the Parties, and no other person or
entity shall be a third party beneficiary hereof.

        21. Consideration. No consideration shall be due or paid to the Consenting
Holders and the Trustee for agreement of the Consenting Holders to support the
Restructuring and to vote in favor of the Plan in accordance with the terms and conditions
of this Plan Support Agreement, other than the Borrower’s agreement to pursue the
Restructuring and to file, pursue confirmation of, and implement the Plan in accordance
with the terms and conditions of this Plan Support Agreement, which the Parties
acknowledge is fair and sufficient consideration to support the Parties’ respective
agreements hereunder.

        22. Prior Negotiations; Entire Agreement. This Plan Support Agreement
constitutes the entire agreement of the Parties related to the Restructuring, and supersedes


                                             16
  Case 8-21-71095-ast         Doc 2     Filed 06/14/21     Entered 06/14/21 20:44:15




all other prior negotiations with respect to the subject matter hereof, except that the Parties
acknowledge that all Bond Documents shall continue in full force and effect.

        23. Counterparts. This Plan Support Agreement and any amendments, joinders
(including the joinder in the form of Exhibit 3 hereto), consents, or supplements hereto,
may be executed in one or more counterparts, each of which shall be deemed an original
and all of which shall constitute one and the same agreement. Facsimile or scanned
signatures on this Plan Support Agreement shall be treated as originals for all purposes.

       24. Construction. This Plan Support Agreement shall be deemed to have been
negotiated and prepared at the joint request, direction, and construction of the Parties, and
at arm’s length and shall be interpreted without favor to any Party.

       25. Time of the Essence. Time shall be of the essence with respect to each and
every of the various undertakings and obligations set forth in this Plan Support Agreement.

        26. Notices. All notices, demands, requests, consents, approvals, and other
communications (“Notice” or “Notices”) hereunder shall be in writing and delivered by (i)
courier or messenger service, (ii) express or overnight mail, (iii) electronic mail, or (iv) by
registered or certified mail, return receipt requested and postage prepaid, addressed to the
respective parties as follows:

                       If to Borrower:

                               Amsterdam House Continuing Care
                               Retirement Community, Inc.
                               300 East Overlook
                               Port Washington, NY 11050
                               Attn: James Davis

                       Copy to:

                               Amsterdam House Continuing Care
                               Retirement Community, Inc.
                               300 East Overlook
                               Port Washington, NY 11050
                               Attn: Pamela Landman

                       And:

                               Sidley Austin LLP
                               787 Seventh Avenue
                               New York, NY 10019
                               Attn: Thomas Califano and William Curtin




                                              17
Case 8-21-71095-ast    Doc 2     Filed 06/14/21   Entered 06/14/21 20:44:15




                If to Trustee:

                        UMB Bank, N.A.
                        Corporate Trust Services
                        120 Sixth Street South, Suite 1400
                        Minneapolis, MN 55402
                        Attn: Virginia Housum

                Copy to:

                        Mintz, Levin, Cohn, Ferris, Glovsky and
                        Popeo, P.C.
                        One Financial Center
                        Boston, MA 02111
                        Attn: Daniel S. Bleck

                And:

                        Consenting Bondholders
                        [See Schedule 1 Attached Hereto]

                If to ACCHS:

                        Amsterdam Continuing Care Health System, Inc.
                        1060 Amsterdam Avenue
                        New York, NY 10025
                        Attn: James Davis

                Copy to:

                        Amsterdam House Continuing Care
                        Retirement Community, Inc.
                        1060 Amsterdam Avenue
                        New York, NY 10025
                        Attn: Pamela Landman

                And:

                        Moritt Hock & Hamroff LLP
                        1407 Broadway, 39th Floor
                        New York, NY 10018
                        Attn: Ted A. Berkowitz




                                      18
  Case 8-21-71095-ast          Doc 2    Filed 06/14/21      Entered 06/14/21 20:44:15




                        And:

                                Moritt Hock & Hamroff LLP
                                400 Garden City Plaza
                                Garden City, NY 11530
                                Attn: Allison Arotsky

or to such other addresses as any Party may hereafter designate. Notice by courier or
messenger service or by express or overnight mail shall be effective upon receipt. Notice
by electronic mail shall be effective upon receipt. Notice by mail shall be complete at the
time of deposit in the United States mail system, but any right or duty to do any act or make
any response within any prescribed period or on a date certain after the service of such
Notice given by mail shall be, without further action by any Party, automatically extended
three (3) days.

         27. Reservation of Rights. Except as expressly provided in this Plan Support
Agreement, nothing herein is intended to, or does, in any manner waive, limit, impair, or
restrict the ability of any Party to protect and preserve its rights, remedies, and interests,
including its Claims. Nothing herein shall be deemed an admission of any kind. If the
transactions contemplated herein are not consummated, or this Plan Support Agreement is
terminated for any reason, the Parties hereto fully reserve any and all of their rights. Except
as required by the Bankruptcy Code to assume, perform, or disclose this Plan Support
Agreement, pursuant to Rule 408 of the Federal Rule of Evidence, any applicable state
rules of evidence, and any other applicable law, foreign or domestic, this Plan Support
Agreement and all negotiations relating thereto shall not be admissible into evidence in any
proceeding other than a proceeding to enforce its terms.

        28. Nature of Consenting Holder Obligations. The obligations of each
Consenting Holder hereunder shall be several, and not joint with the obligations of any
other Consenting Holder herein, and no Consenting Holder shall be responsible in any way
for the performance of the obligations of any other Consenting Holder hereunder. Nothing
herein or in any other agreement or document, and no action taken by any Consenting
Holder pursuant hereto or thereto, shall be deemed to constitute the Consenting Holders as
a group, a partnership, an association, a joint venture or any other kind of entity, or to create
a presumption that the Consenting Holders are in any way acting in concert or as a group
with respect to such obligations or the transaction contemplated by this Plan Support
Agreement. Each Consenting Holder shall be entitled to protect and enforce its rights,
including without limitation, the rights arising out of this Plan Support Agreement, and it
shall not be necessary for any other Consenting Holder to be joined as an additional party
in the proceeding for such purpose.

        29. Automatic Stay. The Borrower acknowledge that after any commencement
of the Chapter 11 Case, the giving of notice of termination by any Party pursuant to this
Plan Support Agreement or a withdrawal shall not be a violation of the automatic stay of
Section 362 of the Bankruptcy Code.



                                               19
  Case 8-21-71095-ast       Doc 2    Filed 06/14/21     Entered 06/14/21 20:44:15




        30. Support Agreement Not a Plan. This Plan Support Agreement does not
constitute a plan of reorganization or confirmation thereof under the Bankruptcy Code. The
Plan will not become effective unless and until the Bankruptcy Court enters an order
confirming the Plan and the Plan becomes effective in accordance with its terms. This Plan
Support Agreement is not intended to constitute a solicitation or acceptance of the Plan.


     [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




                                           20
Case 8-21-71095-ast   Doc 2   Filed 06/14/21   Entered 06/14/21 20:44:15
Case 8-21-71095-ast    Doc 2    Filed 06/14/21    Entered 06/14/21 20:44:15




          [Consenting Holder signature pages on file with the Debtor]
Case 8-21-71095-ast   Doc 2   Filed 06/14/21   Entered 06/14/21 20:44:15
Case 8-21-71095-ast   Doc 2   Filed 06/14/21    Entered 06/14/21 20:44:15




                              SCHEDULE 1

                      “CONSENTING HOLDERS”



                        [On file with the Debtor]
Case 8-21-71095-ast    Doc 2   Filed 06/14/21    Entered 06/14/21 20:44:15




                               Schedule 2

                      “BOND PURCHASE AMOUNTS”



                         [On file with the Debtor]
Case 8-21-71095-ast   Doc 2   Filed 06/14/21   Entered 06/14/21 20:44:15




                              EXHIBIT 1

                              TERM SHEET
       Case 8-21-71095-ast           Doc 2      Filed 06/14/21       Entered 06/14/21 20:44:15




                                              TERM SHEET

This Term Sheet and the undertakings contemplated herein are subject in all respects to the necessary
consents and approvals and negotiation, execution and delivery of mutually acceptable definitive
documentation between Amsterdam Continuing Care Retirement Community, Inc. (the “Borrower”),
Amsterdam Continuing Care Health System, Inc. (the “Sponsor”), the Issuer, the Trustee, and the members
of an informal steering committee comprised of bondholders currently holding ___% of the outstanding
aggregate principal amount of Series 2014 Bonds (the “Steering Committee”). This Term Sheet is not and
shall not be deemed to be a solicitation of votes for the acceptance of the Plan or any plan of reorganization.

THE TERM SHEET IS BEING PROVIDED AS PART OF A COMPREHENSIVE COMPROMISE
AND SETTLEMENT, EACH ELEMENT OF WHICH IS CONSIDERATION FOR THE OTHER
ELEMENTS AND AN INTEGRAL ASPECT OF THE PROPOSED RESTRUCTURING OF THE
SERIES 2014 BONDS. THE TERM SHEET IS SUBJECT TO FEDERAL RULE OF EVIDENCE
408 AND COMPARABLE STATE STATUTES. NOTHING IN THE TERM SHEET SHALL
CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY, A
STIPULATION OR A WAIVER, OR A COMMITMENT ON BEHALF OF THE BORROWER,
SPONSOR, STEERING COMMITTEE OR THE TRUSTEE AND EACH STATEMENT
CONTAINED HEREIN IS MADE WITHOUT PREJUDICE, SOLELY FOR SETTLEMENT
PURPOSES, WITH A FULL RESERVATION AS TO ALL RIGHTS, REMEDIES AND
DEFENSES OF BORROWER, SPONSOR, THE TRUSTEE, THE STEERING COMMITTEE,
AND ALL OTHER PARTIES. THE TERMS HEREOF ARE SUBJECT TO NECESSARY
REGULATORY APPROVALS. IN PARTICULAR, THIS TERM SHEET IS CONDITIONED
UPON AND SUBJECT TO CONTINUATION OF AND ALLOWANCE OF THE BORROWER
AND SPONSOR TO RETAIN CURRENT HEAL GRANT FUNDS IN THEIR POSSESSION.

  New      Money Holders of the existing bonds will purchase up to $40,710,000 in Series 2021A
  Bonds    (Series Bonds. To the extent permitted by bond counsel, the bonds will be issued as tax-
  2021A Bonds)     exempt bonds. Series 2021A Bonds will fund (i) $20,835,000 repayment of refund
                   obligations, (ii) $9 million for the MLR, and (iii) the remainder shall fund a debt
                   service reserve fund, a contingency and cost of issuance.
                   Series 2021A Bonds will accrue interest at the fixed rate of 9.0% per annum. To the
                   extent permitted by bond counsel, as much of the principal amount of the Series
                   2021A Bonds will be issued tax exempt as possible and the term sheet will be revised
                   to reflect such structure. The Series 2021A Bonds will mature 20 years from
                   issuance. Payments on the Series 2021A Bonds shall be: (i) interest only for the first
                   5 years (through FY2025) due and payable semi-annually; and (ii) principal will start
                   amortizing beginning FY2026 over a 15 year period, and structured to level debt
                   service, provided that the Series 2021A Bonds will be subject to mandatory
                   redemption from Excess Cash as discussed below. The Series 2021A Bonds will
                   subject to optional redemption at par in year 10 (the “Par Call Date”). The Series
                   2021A Bonds shall also be subject to optional redemption at a make-whole
                   redemption price from year 5 to the Par Call Date.
                   The Series 2021A Bonds will be secured by a first priority lien on all assets of
                   Amsterdam, except the Funded LSA (as defined below) and have payment priority.
  Series 2014A/B The Series 2014A Bonds and Series 2014B Bonds (in the current aggregate principal
  Bonds            amount of $139,917,130) will be exchanged for new Series 2021B Bonds in a
  Exchanged for principal amount equal to 91% of the current principal amount.
  Series    2021B The Series 2021B Bonds will be subordinate in payment and security to the Series
  Bonds and Series 2021A Bonds.
  2021C Bonds
         Case 8-21-71095-ast        Doc 2     Filed 06/14/21        Entered 06/14/21 20:44:15




                       Interest on the Series 2021B Bonds will be reduced from the current fixed blended
                       rate of 6.613% to a fixed rate of 5.0% per annum. The interest rate shall increase by
                       25 basis points upon the earlier of (i) incurrence of indebtedness for Phase II, (ii) 20
                       years from the Effective Date and (iii) the Borrower has 150 DCOH above the MLR
                       Requirement. The 2021B Bonds shall mature 37 years from issuance. Payments on
                       the Series 2021B Bonds shall be: (i) interest only for the first 20 years due and
                       payable semi-annually; and (ii) principal will start amortizing beginning FY2040,
                       provided that the Series 2021B Bonds will be subject to mandatory redemption from
                       Excess Cash (as discussed below) after the Series 2021A Bonds are paid in full. The
                       Series 2021B Bonds will not be subject to optional redemption for the first 5 years.
                       The Series 2021B Bonds will be subject to optional redemption in the following years
                       at the following prices:
                                                                       Redemption
                                                                        Price, plus
                                                                       accrued and
                                                     Year             unpaid interest
                                                       6                   107%
                                                       7                   106
                                                       8                   105
                                                       9                   105
                                                      10                   105
                                                      11                   105
                                                      12                   105
                                                      13                   104
                                                      14                   103
                                                      15                   102
                                                      16                   101
                                               17 and thereafter           100

   Series    2014C The Series 2014C Bonds will be cancelled in whole without any payment or
   Bonds           consideration. The accreted value of the Series 2014C Bonds as of February 25, 2021
                   is $67,472,967.62.
   Contribution by The Sponsor shall contribute $9 million to the Borrower (the “Sponsor
   Sponsor         Contribution”).
                   The Sponsor Contribution shall be funded on the effective date of the Borrower’s
                   confirmed chapter 11 plan of reorganization containing terms and conditions
                   acceptable to the Sponsor’s Board, including without limitation, third party releases
                   of the Sponsor, Sponsor’s Board and its affiliates, professionals, employees and
                   advisors.
                   Approximately $3,600,000 of the Sponsor Contribution will come from the proceeds
                   of the closing of the sale of the real property located in the hamlet of Mount Sinai
                   within the Town of Brookhaven in Suffolk County, New York, subject to the Sponsor
                   obtaining New York State Department of Health approval for the use of such funds
                   to make the Sponsor Contribution.
                   The Sponsor Contribution shall be subject to the following conditions: (i) the
                   transaction is subject to approval by NCIDA (or any other bond issuer); (ii) the
                   transaction is subject to the Sponsor obtaining all requisite state and local approvals,
                   including, without limitation, the Charites Bureau of the New York State Attorney
                   General, the New York State Department of Health and the New York State
                   Department of Financial Services, if required; and (iii) the Subvention Certificate
                   evidencing the $3,000,000 subvention from Sponsor to the Amsterdam issued on


269663336v.1
    Case 8-21-71095-ast    Doc 2      Filed 06/14/21      Entered 06/14/21 20:44:15




               March 31, 2004 will survive the restructuring, subordinate to all the Series 2021
               Bonds.
               Sponsor shall also provide an additional $9 million LSA (the “Funded LSA”) for not
               less than a 10-year period, which shall be reserved for making payments to keep the
               Borrower in regulatory compliance, including with respect to payments of unpaid
               entrance fee refunds and satisfaction of minimum liquidity reserve requirements that
               may become due in the future. The Funded LSA shall not be subject to the liens of
               the Trustee.
               The Funded LSA is contingent on the closing of the sale of substantially all of the
               assets of Amsterdam Nursing Home and will be fully funded in cash from such
               closing.
Covenants      The Series 2021 Bond Documents shall contain such other provisions and covenants
               as are in the existing Series 2014 Bond Documents, subject to changes agreed upon
               by the parties. With respect to additional indebtedness for Phase II, the Series 2021
               Bond Documents shall contain the same requirements except that the 70% deposit
               requirement shall be 50% and such additional debt will be on parity with the Series
               2021B Bonds.
Case 8-21-71095-ast    Doc 2   Filed 06/14/21   Entered 06/14/21 20:44:15




                               EXHIBIT 2

                      SUPPLEMENTAL TERM SHEET
       Case 8-21-71095-ast          Doc 2     Filed 06/14/21      Entered 06/14/21 20:44:15


This Supplemental Term Sheet and the undertakings contemplated herein are subject in all respects to the
necessary consents and approvals and negotiation, execution and delivery of mutually acceptable definitive
documentation between Amsterdam Continuing Care Retirement Community, Inc. (the “Borrower” or
“Amsterdam”), Amsterdam Continuing Care Health System, Inc. (the “Sponsor”), the Issuer, the Trustee,
and the “Steering Committee”. This Term Sheet is not and shall not be deemed to be a solicitation of votes
for the acceptance of the Plan or any plan of reorganization. This Supplemental Term Sheet supplements
the Term Sheet attached to the Plan Support Agreement and in the event of any inconsistency the Term
Sheet shall govern.

THE SUPPLEMENTAL TERM SHEET IS BEING PROVIDED AS PART OF A
COMPREHENSIVE COMPROMISE AND SETTLEMENT, EACH ELEMENT OF WHICH IS
CONSIDERATION FOR THE OTHER ELEMENTS AND AN INTEGRAL ASPECT OF THE
PROPOSED RESTRUCTURING OF THE SERIES 2014 BONDS. THE TERM SHEET IS
SUBJECT TO FEDERAL RULE OF EVIDENCE 408 AND COMPARABLE STATE STATUTES.
NOTHING IN THE TERM SHEET SHALL CONSTITUTE OR BE CONSTRUED AS AN
ADMISSION OF ANY FACT OR LIABILITY, A STIPULATION OR A WAIVER, OR A
COMMITMENT ON BEHALF OF THE BORROWER, SPONSOR, STEERING COMMITTEE
OR THE TRUSTEE AND EACH STATEMENT CONTAINED HEREIN IS MADE WITHOUT
PREJUDICE, SOLELY FOR SETTLEMENT PURPOSES, WITH A FULL RESERVATION AS
TO ALL RIGHTS, REMEDIES AND DEFENSES OF BORROWER, SPONSOR, THE TRUSTEE,
THE STEERING COMMITTEE, AND ALL OTHER PARTIES. THE TERMS HEREOF ARE
SUBJECT TO NECESSARY REGULATORY APPROVALS. IN PARTICULAR, THIS TERM
SHEET IS CONDITIONED UPON AND SUBJECT TO CONTINUATION OF AND
ALLOWANCE OF THE BORROWER AND SPONSOR TO RETAIN CURRENT HEAL GRANT
FUNDS IN THEIR POSSESSION.


 Series 2021A Bonds      The Series 2021A Bonds are issued in the aggregate principal amount of
                         $40,710,000, and will mature on January 1, 2041 and bear interest at 9.00% per
                         annum. Interest on the Series 2021A Bonds shall be payable semi-annually on
                         each January 1 and July 1, commencing January 1, 2022.

                         Amortization schedule* for the Series 2021A Bonds is as set forth on Schedule
                         “A” attached hereto.

                         The Series 2021A Bonds are subject to optional redemption prior to maturity by
                         the Issuer at the written direction of Amsterdam to the Trustee with notice thereof
                         from Amsterdam to the Issuer, Bond Registrar and Paying Agent, on or after
                         [Tenth Anniversary of Effective Date] (the “Par Call Date”), in whole or in part
                         (on a pro rata basis with respect to the Bonds to be redeemed as described below)
                         at any time, at a redemption price of 100% of the principal amount thereof plus
                         accrued interest thereon to the date fixed for redemption.

                         The Series 2021A Bonds are also subject to redemption on and after [Fifth
                         Anniversary of Effective Date] and prior to the Par Call Date, by the Issuer at the
                         written direction of Amsterdam to the Trustee with notice thereof from Amsterdam
                         to the Issuer, Bond Registrar and Paying Agent, in whole or in part (on a pro rata
                         basis with respect to the Bonds to be redeemed as described below), at a
                         redemption price equal to the greater of:
    Case 8-21-71095-ast     Doc 2     Filed 06/14/21      Entered 06/14/21 20:44:15




                 (i)      100% of the principal amount of the Bonds to be redeemed; or

                 (ii)     the sum of the present values of the remaining scheduled payments of
                 principal and interest on the Bonds to be redeemed (exclusive of interest accrued
                 to the date fixed for redemption) discounted to the date of redemption from the Par
                 Call Date on a semiannual basis (assuming a 360-day year consisting of twelve 30-
                 day months) at the Treasury Rate plus 25 basis points, plus accrued and unpaid
                 interest on the Bonds being redeemed to the date fixed for redemption.

                 “Treasury Rate” means, with respect to any redemption date for a particular Bond,
                 the yield to maturity as of such redemption date of United States Treasury
                 securities with a constant maturity (as compiled and published in the Federal
                 Reserve Statistical Release H.15 (519) that has become publicly available at least
                 two Business Days, but not more than 45 calendar days, prior to the redemption
                 date (excluding inflation indexed securities) (or, if such Statistical Release is no
                 longer published, any publicly available source of similar market data)) most
                 nearly equal to the period from the redemption date to Par Call Date; provided,
                 however, that if the period from the redemption date to such maturity date is less
                 than one year, the weekly average yield on actually traded United States Treasury
                 securities adjusted to a constant maturity of one year will be used.

                 *Such dates are set based on an anticipated Effective Date in September 2021. If
                 Effective Date does not occur by such date, the redemption dates are subject to
                 change.
Series 2021B     The Series 2021B Bonds are issued in the aggregate principal amount of
Bonds/Exchange   $127,327,200 and will mature on January 1, 2058. The Series 2021B Bonds will
                 bear interest at the rate of (i) 5.00% per annum, provided that upon the earlier of
                 (x) the incurrence of indebtedness by Amsterdam, the Sponsor or any affiliate
                 thereof for Phase II, (y) [Twentieth Anniversary of Effective Date] and (z) the date
                 on which Amsterdam has 150 Days Cash on Hand in excess of the MLR
                 Requirement, the interest rate on the Series 2021B Bonds shall increase to 5.25%.
                 Interest on the Series 2021B Bonds shall be payable semi-annually on each January
                 1 and July 1, commencing January 1, 2022.

                 Amortization schedule* for the Series 2021B Bonds is as set forth on Schedule
                 “B” attached hereto.

                 The Series 2021B Bonds are subject to optional redemption prior to maturity by
                 the Issuer at the written direction of Amsterdam to the Trustee with notice thereof
                 from Amsterdam to the Issuer, Bond Registrar and Paying Agent, on or after
                 [Fifth Anniversary of Effective Date], in whole or in part at any time, at a
                 Redemption Price below (as a percentage of the principal amount of the Series
                 2021B Bonds), plus accrued interest thereon to the date fixed for redemption.

                                   Redemption Date*                    Redemption Price
                          October 1, 2026 – September 30, 2027             107%
                          October 1, 2027 – September 30, 2028             106
                          October 1, 2028 – September 30, 2029             105
                          October 1, 2029 – September 30, 2030             105
                          October 1, 2030 – September 30, 2031             105

                                            2
     Case 8-21-71095-ast      Doc 2     Filed 06/14/21      Entered 06/14/21 20:44:15




                             October 1, 2031 – September 30, 2032            105
                             October 1, 2032 – September 30, 2033            105
                             October 1, 2033 – September 30, 2034            104
                             October 1, 2034 – September 30, 2035            103
                             October 1, 2035 – September 30, 2036            102
                             October 1, 2036 – September 30, 2037            101
                                October 1, 2037 and thereafter               100

                    *Such dates are set based on an anticipated Effective Date in September 2021. If
                    Effective Date does not occur by such date, the redemption dates are subject to
                    change.


Indenture Held/Amsterdam Held Funds

Operating Account   Upon the Effective Date, Amsterdam shall hold and maintain an operating
                    account (the “Operating Account”), which shall be subject to the lien of the
                    Trustee under the 2021 Indenture pursuant to a deposit account control agreement
                    with a depository bank that is reasonably acceptable to the Master Trustee. The
                    Operating Account shall contain no more than [45] Days Cash on Hand as an
                    unrestricted reserve amount funded as of the Effective Date (the “Unrestricted
                    Reserve Amount”).
Revenue Fund        The 2021 Indenture shall establish a Revenue Fund with the Trustee, subject to
                    the lien of the 2021 Indenture, pursuant to which all revenues and other income
                    of Amsterdam (the “Revenues”), shall, upon the Effective Date, be deposited into
                    a revenue fund (the “Revenue Fund”). Funds from the Revenue Fund shall be
                    withdrawn and disbursed pursuant to the Distribution Waterfall below.
Operating Reserve   Upon the Effective Date, Amsterdam shall maintain an Operating Reserve Fund
Fund                with the Trustee, subject to the lien of the 2021 Indenture. The Operating
                    Reserve Fund will be funded on the Effective Date from proceeds of the Series
                    2021A Bonds, the Sponsor Contribution and cash available through the
                    Distribution Waterfall on the Effective Date. The Operating Reserve Fund
                    Requirement shall be the amount necessary to meet the MLR Requirement after
                    taking into consideration the Operating Account, LSA and any other monies
                    available to meet the MLR Requirement (the “Operating Reserve Fund
                    Requirement”).
Bond Fund           Upon the Effective Date, Amsterdam shall establish a Bond Fund (the “Bond
                    Fund”) under the 2021 Indenture, subject to the lien of the 2021 Indenture, with
                    subaccounts for each series of Series 2021 Bonds. In accordance with the
                    Distribution Waterfall below, the Bond Fund will receive monthly payments of
                    principal and interest due and payable under the Series 2021 Bonds.

Entrance Fees and   Upon the Effective Date, Amsterdam shall establish an Entrance Fee Fund (the
Entrance Fee Fund   “Entrance Fund”) under the 2021 Indenture, subject to the lien of the 2021
                    Indenture. Entrance Fees shall be deposited therein upon receipt by Amsterdam.
                    Amsterdam shall use such amounts to pay Refunds due and payable and then
                    deposit any excess to the Revenue Fund. Entrance Fees shall be set forth in an
                    Exhibit to the new Bond Documents. Neither the Amsterdam nor the Manager
                    shall be permitted to discount or provide incentives equivalent to discounts


                                              3
     Case 8-21-71095-ast     Doc 2     Filed 06/14/21        Entered 06/14/21 20:44:15




                  except as agreed to by the Majority Holders. Permitted Discounts to be discussed
                  in the context of the projections.
Debt Service      Upon the Effective Date, Amsterdam shall establish a Debt Service Reserve Fund
Reserve Fund      (the “New Debt Service Reserve Fund”) under the 2021 Indenture, subject to the
                  lien of the 2021 Indenture. The New Debt Service Reserve Fund shall have two
                  subaccounts for the Series 2021A Bonds and Series 2021B Bonds. Proceeds of
                  the Series 2021A Bonds shall fund the subaccount(s) for the Series 2021A
                  Bonds. All amounts held by the Trustee in the Debt Service Reserve Fund with
                  respect to the Existing Bonds, after the payment of the Trustee’s fees and
                  expenses shall be transferred to the subaccount for the Series 2021B Bonds in the
                  New Debt Service Reserve Fund up to the Debt Service Reserve Fund
                  Requirement (as defined below). To the extent of any initial shortfall therein or
                  deficiency, the subaccount for the Series 2021B Bonds in the New Debt Service
                  Reserve Fund shall also be partially funded from the proceeds of the Series
                  2021A Bonds, any available cash on hand and also funded from the Distribution
                  Waterfall. The Debt Service Reserve Fund Requirement shall equal Maximum
                  Annual Debt Service. A draw on the New Debt Service Reserve Fund shall
                  constitute an Event of Default.
Distribution      All post-Effective Date Revenues of Amsterdam shall be deposited in the
Waterfall         Revenue Fund, as applicable; provided, however, that Revenues with respect to
                  any government payor shall be deposited into an account in the name of
                  Amsterdam, and such Revenues shall be swept into the Revenue Fund on a
                  weekly basis.

                           (a)     On the first (1st) Business Day of each calendar month, amounts
                  in the Revenue Fund shall be transferred or deposited, as applicable, by the Trustee
                  in the following order of priority (the “Distribution Waterfall”):

                                    (i)    First, to Amsterdam’s Operating Account the amount
                           certified by Corporation (in a certificate setting forth in reasonable detail
                           the projected application of the amount so certified) as necessary to (i) pay
                           anticipated Operating Expenses for the upcoming month (taking into
                           account any unapplied amount withdrawn for such purpose in a prior
                           month) in accordance with the Annual Budget approved by the Majority
                           of Holders as set forth in Section 8.9 of the Loan Agreement and (ii) fund
                           the Operating Account such that the balance therein is equal to the
                           Unrestricted Reserve Amount;

                                  (ii)     Second, to the Series A Debt Service Account, in an
                           amount equal to 1/6th of the interest due on the next Interest Payment Date;

                                   (iii)     Third, to the Series B Debt Service Account, in an amount
                           equal to 1/6th of the interest due on the next Interest Payment Date;

                                   (iv)     Fourth, to the Series A Debt Service Account, in an
                           amount equal to 1/12th of the principal or Sinking Fund Installment due on
                           the next principal payment date;




                                              4
     Case 8-21-71095-ast        Doc 2    Filed 06/14/21       Entered 06/14/21 20:44:15




                                      (v)      Fifth, to the Series B Debt Service Account, in an amount
                             equal to 1/12th of the principal or Sinking Fund Installment due on the next
                             principal payment date;

                                    (vi)    Sixth, to replenish the balance of the Operating Reserve
                             Fund such that the amount therein equals the Operating Reserve Fund
                             Requirement;

                                     (vii)   Seventh, to the New Debt Service Reserve Fund
                             necessary to make the amount therein equal the Debt Service Reserve
                             Fund Requirement, first to fund the Series A Account as necessary then
                             the Series B Account;

                                     (viii) Eighth, any remaining amounts after application of
                             paragraphs first to seventh above shall be transferred as follows:

                                     (1)     If Amsterdam has Days Cash on Hand as of the transfer
                             date in excess of 150 Days Cash on Hand (not counting the amount
                             necessary to meet the MLR Requirement), such excess amount (the
                             “Excess Cash”) shall be deposited in the Series A Redemption Account of
                             the Bond Fund to redeem the Series 2021A Bonds until the Series 2021A
                             Bonds are paid in full and then to the Series B Redemption Account to
                             redeem the Series 2021B Bonds.

                                     (2)     Amounts other than Excess Cash shall be deposited in the
                             Operating Reserve Fund.


Operating/Financial Covenants

Days Cash on Hand
                     Amsterdam covenants to maintain at least (i) [175] Days’ Cash on Hand as of
                     each of June 30, 2022 and December 31, 2022 and (ii) [200] as of each Liquidity
                     Testing Date commencing June 30, 2023 and thereafter (each a “Liquidity
                     Covenant”).

                     Testing Compliance. The Liquidity Covenant is required to be (a) calculated
                     quarterly based on Amsterdam’s unaudited financial statements and (b) tested (1)
                     annually as of each December 31, based on Amsterdam's audited financial
                     statements and (2) annually as of each June 30, based on Amsterdam's unaudited
                     financial statements. The term “Liquidity Testing Date” shall mean each June 30
                     and December 31.

                     Failure to Maintain Liquidity Covenant. (A) If the required Liquidity Covenant
                     is not met for any quarterly test date or for any fiscal year, Amsterdam shall
                     deliver within 60 days of delivery of the unaudited quarterly or audited annual
                     financial statements, as applicable, in accordance with Sections 8.9(a) and (b)
                     hereof, respectively, a Management Consultant's report and plan pursuant to
                     Section 8.7(a) hereof that recommends corrective action, which corrective action
                     shall be implemented to the extent not prohibited by law or existing contracts.
                     Amsterdam shall adopt a specific plan setting forth the steps designed to achieve

                                                5
     Case 8-21-71095-ast    Doc 2      Filed 06/14/21       Entered 06/14/21 20:44:15




                  the required Liquidity Covenant by the end of the second fiscal quarter following
                  the date such report and plan are delivered. Such report and plan shall be
                  prepared and implemented pursuant to Section 8.7(a) hereof.

                  (B)     If Amsterdam fails to meet any Liquidity Covenant following the end of
                  the second fiscal quarter after the report and plan is due, Amsterdam shall, at the
                  direction of a Majority of Holders, engage a New Manager in accordance with
                  Section 8.7 below.

                  (C)     It shall constitute an Event of Default hereunder if (i) on any Liquidity
                  Testing Date, the Days Cash on Hand is equal to or below 130, (ii) Amsterdam is
                  not in compliance with the MLR Requirement, or (iii) Amsterdam fails to meet
                  Liquidity Covenant on any three consecutive Liquidity Testing Date.

                  Days Cash on Hand shall include [TBD]


Additional
Permitted         Long-Term Indebtedness. If no Event of Default shall have occurred and then be
Indebtedness      continuing, the Corporation may incur or assume additional Long-Term
                  Indebtedness for the purpose of financing a Capital Addition for the construction
                  of additional independent living units not to exceed seventy-one (71) units,
                  expanded commons and related renovation, construction and equipping (i.e.
                  kitchen renovation or expansion and parking facilities) (“Phase II”), or any
                  portion thereof; provided that, on or before the date on which any Long-Term
                  Indebtedness, whether secured or unsecured, is to be incurred or assumed, the
                  Corporation shall deliver to the Trustee:

                  General Requirements - Opinion of Counsel. An opinion or opinions of counsel
                  to the effect that: (A) the purpose of the Long-Term Indebtedness, as stated in
                  such certified resolution, is one for which Long-Term Indebtedness may be
                  incurred under this Section 8.14; (B) all conditions prescribed herein as precedent
                  to such incurrence have been fulfilled; and (C) the additional Long-Term
                  Indebtedness has been validly authorized; and

                  General Requirements - Architect's Certificate for Capital Additions. An
                  Architect's Certificate stating that, in the signer's opinion (A) the plans and
                  specifications have been approved by the signer and all regulatory bodies
                  required to approve them (specifying such regulatory bodies) and (B) the
                  contracts entered into by the Corporation and its agents (which contracts shall be
                  specified) cover substantially all phases of the construction not being done by
                  employees of the Corporation and (C) the contractors have furnished payment
                  and performance bonds covering the work to be performed under such contracts
                  naming the Corporation, the Agency and Trustee as obligees; and

                  Corporation Certificate. A certificate of the Corporation that (A) at least ninety-
                  two percent (92%) of the independent living units in the existing Project are
                  occupied or reserved with ten percent (10%) deposits, (B) at least fifty percent
                  (50%) of the independent living units to be constructed as Phase II have been
                  reserved with executed Residence Agreements and deposits at least equal to ten
                  percent (10%) of the Entrance Fee shall have been received for such units; (C)

                                             6
     Case 8-21-71095-ast    Doc 2      Filed 06/14/21       Entered 06/14/21 20:44:15




                  there is a guaranteed maximum price or stipulated construction contract for Phase
                  II; (D) Debt Service Coverage Ratio and the Liquidity Covenant were met on the
                  most recent evaluation date, (E) all required deposits have been made into the
                  Operating Reserve Fund; (G) a Management Consultant's forecast shows that the
                  Debt Service Coverage Ratio for the two (2) Fiscal Years following the
                  completion of Phase II will be at least 1.25 and the Days' Cash on Hand at the
                  end of the first Fiscal Year in which the average occupancy of such Independent
                  Living Units is forecasted to reach eighty-five (85%) will be at least 250.

                  Refunding Indebtedness. In the case of Long-Term Indebtedness incurred to
                  refinance outstanding Long-Term Indebtedness, (i) a Corporation Certificate
                  stating that the Maximum Annual Debt Service on the proposed Long-Term
                  Indebtedness does not exceed the Maximum Annual Debt Service on the Long-
                  Term Indebtedness to be refinanced, and the consent of a Majority of Holders
                  and (ii) an opinion or opinions of counsel to the effect that: (A) the purpose of the
                  Long-Term Indebtedness, as stated in such certified resolution, is one for which
                  Long-Term Indebtedness may be incurred under this Section 8.14; (B) all
                  conditions prescribed herein as precedent to such incurrence have been fulfilled;
                  and (C) the additional Long-Term Indebtedness has been validly authorized;

                  Subordinated Indebtedness. The Subvention Certificate, which shall be
                  unsecured and shall provide that no payment may be made on such Subvention
                  Certificate unless the Series 2021 Bonds have been paid in full, as further set
                  forth in the Subordination Agreement;

                  Other Indebtedness. Indebtedness incurred with the written consent of the
                  Holders of 66% of the Outstanding principal amount of the Series 2021A Bonds
                  and Series 2021B Bonds, each series treated as a separate class; and

                  Capitalized Leases. Indebtedness relating to Capitalized Leases, incurred in
                  connection with the purchase or acquisition of equipment or other personal
                  Property, provided that the principal amount of such Indebtedness, together with
                  any other Indebtedness outstanding under this clause (e), shall not exceed One
                  Million Dollars ($1,000,000).


Debt Service
Coverage Ratio    Amsterdam covenants that it shall maintain a Debt Service Coverage Ratio of at
                  least (i) 1.10 as of each fiscal quarter commencing September 30, 2022, through,
                  and including June 30, 2023, (ii) 1.20 as of the fiscal quarter commencing
                  September 30, 2023 and thereafter until Stabilization, and (iii) 1.20 as of each
                  fiscal year from and after Stabilization. “Stabilization” means December 31 of
                  the second consecutive fiscal year in which the annual average occupancy of
                  independent living was 90% or greater and no Event of Default or default which,
                  with the passage of time would be an Event of Default has occurred.

                  Testing Compliance. Commencing with the first fiscal quarter testing is required,
                  compliance with the Debt Service Coverage Ratio covenant shall be tested by
                  Amsterdam quarterly on the basis of the unaudited financial reports required by
                  Section 8.9(a) of the Installment Sale Agreement for the preceding 12-month
                  period, except for the fourth quarter, which shall be done on the basis of


                                             7
    Case 8-21-71095-ast    Doc 2      Filed 06/14/21       Entered 06/14/21 20:44:15




                 Amsterdam's audited financial statements required pursuant to Section 8.9(b)
                 hereof; provided however that for the September 30, 2022 testing date, the test
                 shall be calculated based on a rolling 9 months. From and after Stabilization,
                 compliance with the Debt Service Coverage Ratio shall be tested annually based
                 on the audited financial statements instead of quarterly.

                 Failure to Maintain Debt Service Coverage Ratio. (A) If the required Debt
                 Service Coverage Ratio is not met for any testing period, Amsterdam shall
                 deliver within 60 days of delivery of the unaudited quarterly or audited annual
                 financial statements, as applicable, in accordance with Sections 8.9(a) and (b) of
                 the Installment Sale Agreement, respectively, a Management Consultant's report
                 and plan pursuant to Section 8.7(a) of the Installment Sale Agreement that
                 recommends corrective action, which corrective action shall be implemented to
                 the extent not prohibited by law. Amsterdam shall adopt a specific plan setting
                 forth the steps designed to achieve the required Debt Service Coverage Ratio by
                 the end of the second fiscal quarter following the date such report and plan are
                 due. Such report and plan shall be prepared and implemented pursuant to Section
                 8.7(a) of the Installment Sale Agreement.

                 (B)     If Amsterdam fails to meet the required Debt Service Coverage Ratio
                 following the end of the second fiscal quarter after the report and plan is due,
                 Amsterdam shall, at the direction of a Majority of Holders, engage a New
                 Manager in accordance with Section 8.7(b) of the Installment Sale Agreement.

                 (C)      It shall constitute an Event of Default hereunder if, (i) the Debt Service
                 Coverage Ratio is 1.0 or below on any testing date or (ii) prior to Stabilization,
                 Amsterdam fails to meet Debt Service Coverage Ratio for three consecutive
                 testing periods or (iii) after Stabilization, Amsterdam fails to meet Debt Service
                 Coverage Ratio on any two consecutive testing periods.

IL Occupancy     Amsterdam covenants that, commencing with the fiscal quarter ended March 31,
Covenants        2022, it shall market, or cause the Marketing Agent to market, the Residential
                 Units in the Project and execute Residence Agreements and collect Entrance Fees
                 pursuant to such Residence Agreements (“Reserved Units”), so that the
                 percentage of the number of Residential Units which are occupied or entitled to
                 be occupied by residents who have paid their Entrance Fees in full and the initial
                 Monthly Service Fee attributable to their Residential Unit, is at least equal to the
                 “Residential Unit Occupancy Target” set forth on Schedule “B” (the “Resident
                 Unit Occupancy Covenant”).




                                            8
     Case 8-21-71095-ast        Doc 2      Filed 06/14/21       Entered 06/14/21 20:44:15




                      If Amsterdam (i) fails to meet any Residential Unit Occupancy Target for any
                      occupancy quarter, a Marketing Consultant's report and plan must be prepared
                      within 60 days of delivery of the unaudited quarterly financial statements in
                      accordance with Section 8.9(a) hereof describing in detail the reasons for the
                      failure to meet such Residential Unit Occupancy Target, and recommending
                      action to achieve the respective target on the earliest practicable date. Such report
                      and plan shall be prepared and implemented pursuant to Section 8.7 of the
                      Installment Sale Agreement.

                      If Amsterdam fails to meet any Residential Unit Occupancy Target following the
                      end of the second fiscal quarter after the report and plan is due, Amsterdam shall,
                      at the direction of a Majority of Holders, caused to be engaged a New Marketing
                      Agent in accordance with Section 8.7(b) of the Installment Sale Agreement.

                      Notwithstanding any other provision of this Agreement, the failure of Amsterdam
                      to achieve an Residential Unit Occupancy Target shall not be deemed to
                      constitute an Event of Default hereunder, so long as Amsterdam takes all action
                      within its control to comply with the procedures set forth in this Sections 8.6 and
                      8.7 of the Installment Sale Agreement for preparing and implementing a report
                      and plan for correcting such deficiency, unless Amsterdam has failed to achieve
                      the Residential Unit Occupancy Target for any three consecutive fiscal quarters
                      or to engage a New Marketing Agent as required hereby.

Assisted Living and
Nursing Center        Amsterdam covenants that, commencing with the first fiscal quarter with the
Occupancy             Closing, it shall market, or cause the Marketing Agent to market, the Assisted
Covenants             Living Units in the Project so that the average percentage of the number of
                      Assisted Living Units which are occupied is at least the amount set forth in
                      Schedule D for fiscal quarter (“AL Occupancy Target”) and it shall market the
                      beds in the Nursing Center, so that the average percentage of the number of beds
                      in the Nursing Center which are occupied or entitled to be occupied by payment
                      of the first monthly fee, is at least equal to the amount set forth in Schedule D for
                      each fiscal quarter (“NC Occupancy Target”). The Residential Unit Occupancy
                      Target, AL Occupancy Target and NC Occupancy Target are each referred to
                      herein as an “Occupancy Target” and collectively as the “Occupancy Targets”.




                                                  9
     Case 8-21-71095-ast      Doc 2     Filed 06/14/21       Entered 06/14/21 20:44:15




                    If the Corporation fails to meet any AL Occupancy Target or NC Occupancy
                    Target for any occupancy quarter, a Management Consultant's report and plan
                    must be prepared within 60 days of delivery of the unaudited quarterly financial
                    statements in accordance with Section 8.9(a) of the Installment Sale Agreement
                    describing in detail the reasons for the failure to meet such AL Occupancy Target
                    or NC Occupancy Target, and recommending action to achieve the respective
                    target on the earliest practicable date Such report and plan shall be prepared and
                    implemented pursuant to Section 8.7 of the Installment Sale Agreement.

                    If the Corporation fails to meet the AL Occupancy Target or NC Occupancy (as
                    applicable) Target following the end of the second fiscal quarter after the report
                    and plan are due, the Corporation shall, at the direction of a Majority of Holders,
                    engage a New Manager in accordance with Section 8.7(b) of the Installment Sale
                    Agreement.

                    Notwithstanding any other provision of this Agreement, the failure of the
                    Corporation to achieve an Occupancy Target required by this Section shall not be
                    deemed to constitute an Event of Default hereunder, so long as the Corporation
                    takes all action within its control to comply with the procedures set forth in this
                    Sections 8.6 and 8.7 of the Installment Sale Agreement for preparing and
                    implementing a report and plan for correcting such deficiency, unless the
                    Corporation has failed to achieve the AL Occupancy Target for any three
                    consecutive fiscal quarters or the NC Occupancy Target for any three consecutive
                    fiscal quarters or to engage a New Manager as required hereby.


Reporting Requirements

Reporting           Amsterdam shall deliver reporting as set forth in the Installment Sale Agreement.

                    Amsterdam shall enter into a new Continuing Disclosure Agreement providing
                    for the same reporting as required by the existing Continuing Disclosure
                    Agreement (in addition to the information required above), except for any
                    amendments thereto required to reflect changes to Rules 15c2-12.




                                              10
          Case 8-21-71095-ast         Doc 2    Filed 06/14/21       Entered 06/14/21 20:44:15




                                                Schedule A

                                 Amortization Schedule – Series 2021A Bonds

        (b)      The Series 2021A Bonds shall be subject to mandatory sinking fund redemption by the
Issuer prior to maturity, pro rata, on January 1 of each of the years, and in the principal amounts set forth
below (subject to reduction by the principal amount of the Series 2021A Bonds of the same maturity
purchased by Amsterdam and surrendered to the Trustee for cancellation or purchased by the Trustee for
cancellation pursuant to Section 5.04(f) hereof), at a Redemption Price equal to 100% of the principal
amount thereof, together with interest accrued to the date of redemption:

          Redemption Date               Sinking Fund          Redemption Date            Sinking Fund
             January 1                   Installment             January 1                Installment
                  2027                    $1,387,000                 2035                  $2,763,000
                  2028                     1,511,000                 2036                   3,011,000
                  2029                     1,647,000                 2037                   3,282,000
                  2030                     1,796,000                 2038                   3,578,000
                  2031                     1,957,000                 2039                   3,900,000
                  2032                     2,133,000                 2040                   4,251,000
                  2033                     2,325,000                 2041*                  4,634,000
                  2034                     2,535,000
______________________________

*
    Final maturity.
          Case 8-21-71095-ast         Doc 2    Filed 06/14/21      Entered 06/14/21 20:44:15




                                                Schedule B

                                 Amortization Schedule – Series 2021B Bonds

        The Series 2021B Bonds shall be subject to mandatory sinking fund redemption by the Issuer prior
to maturity, as selected by the Trustee, on January 1 of each of the years, and in the principal amounts set
forth below (subject to reduction by the principal amount of the Series 2021B Bonds of the same maturity
purchased by Amsterdam and surrendered to the Trustee for cancellation or purchased by the Trustee for
cancellation pursuant to Section 5.04(f) hereof), at a Redemption Price equal to 100% of the principal
amount thereof, together with interest accrued to the date of redemption:

          Redemption Date               Sinking Fund         Redemption Date            Sinking Fund
             January 1                   Installment            January 1                Installment
                  2042                    $4,927,000                2051                  $7,644,000
                  2043                     5,174,000                2052                   8,026,000
                  2044                     5,433,000                2053                   8,428,000
                  2045                     5,704,000                2054                   8,849,000
                  2046                     5,989,000                2055                   9,291,000
                  2047                     6,289,000                2056                   9,756,000
                  2048                     6,603,000                2057                  10,244,000
                  2049                     6,933,000                2058*                 10,757,200
                  2050                     7,280,000
______________________________

*
    Final maturity.
Case 8-21-71095-ast      Doc 2     Filed 06/14/21     Entered 06/14/21 20:44:15




                                    Schedule C

                              IL Occupancy Covenant



            Fiscal Quarter Ended                    IL Occupancy Covenant
     March 31, 2022 – December 31, 2022                     74%

     March 31, 2023 – December 31, 2023                     76%

     March 31, 2024 – December 31, 2024                     78%

     March 31, 2025 – December 31, 2025                     80%

     March 31, 2026 – December 31, 2026                     85%

     March 31, 2027 – December 31, 2027                     88%

   March 31, 2028 and each quarter thereafter               90%
Case 8-21-71095-ast    Doc 2     Filed 06/14/21   Entered 06/14/21 20:44:15




                                 Schedule D

                        Healthcare Occupancy Covenant



           Fiscal Quarter Ended           AL Occupancy Covenant
       March 31, 2022 – June 30, 2022             75%

       September 30, 2022 –                        80%
       December 31, 2022

       March 31, 2023 and each
       quarter thereafter                          85%




           Fiscal Quarter Ended           NC Occupancy Covenant
       March 31, 2022 – June 30, 2022             75%

       September 30, 2022 –                        80%
       December 31, 2022

       March 31, 2023 and each
       quarter thereafter                          85%
Case 8-21-71095-ast   Doc 2   Filed 06/14/21   Entered 06/14/21 20:44:15




                              EXHIBIT 3

                              JOINDER
       Case 8-21-71095-ast        Doc 2     Filed 06/14/21     Entered 06/14/21 20:44:15




                                      FORM OF JOINDER

        This Joinder to the Plan Support Agreement, dated as of [__________] [__], 2021, by and
among the Borrower and the Consenting Holders (the “Support Agreement”), is executed and
delivered by ___________ (the “Joining Party”) as of _________, 2021. Each capitalized term
used herein but not otherwise defined shall have the meaning set forth in the Support Agreement.

         1. Agreement to be Bound. The Joining Party hereby agrees to be bound by all of the
terms of the Plan Support Agreement (and all exhibits and annexes thereto), attached to this Joinder
as Annex I (as such Plan Support Agreement, exhibits and annexes may be hereafter amended,
restated, or otherwise modified from time to time). The Joining Party shall hereafter be deemed
to be a “Consenting Holder” and a “Party” for all purposes under the Plan Support Agreement.

         2. Representations and Warranties. With respect to the Bonds set forth below its name
on the signature page hereof and all related claims, rights, and causes of action arising out of or in
connection with or otherwise relating to such Bonds, the Joining Party hereby makes to the
Borrower the representations and warranties of the Consenting Holders set forth in the Plan
Support Agreement.

        3. Notices. For purposes of notices and other communications to be delivered to the
Joining Party the relevant addresses and facsimile numbers are set forth below.

         4. Governing Law. This Joinder shall be governed by and construed in accordance with
the laws of the state of New York, without regard to any conflict of laws provisions that would
require the application of the law of any other jurisdiction.
                                              *****

         [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
